Exhibit 10.5

 

RETAIL LEASE

 

BETWEEN

 

SPC PARK PLAZA PARTNERS LLC, DIAMOND HILLCREST, LLC, AND
HTH HILLCREST PROJECT LLC, AS CO-OWNERS

 

(“LANDLORD”)

 

AND

 

PLAINSCAPITAL BANK

 

(“TENANT”)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Basic Lease Information

1

2.

Lease Grant

5

3.

Construction; Term; Adjustment of Commencement Date; Possession

6

4.

Rent

10

5.

Tenant’s Use of Premises

17

6.

Services to be Furnished by Landlord

18

7.

Use of Electrical Services by Tenant

21

8.

Repairs and Alterations

22

9.

Entry by Landlord

24

10.

Assignment and Subletting

24

11.

Liens

26

12.

Indemnity and Waiver of Claims

27

13.

Insurance

27

14.

Mutual Waiver of Subrogation

28

15.

Casualty Damage

28

16.

Condemnation

30

17.

Events of Default

30

18.

Remedies

31

19.

Landlord Payment Defaults

33

20.

Limitation of Liability

33

21.

No Waiver

34

22.

Tenant’s Right to Possession

34

23.

Holding Over

34

24.

Subordination to Mortgages; Estoppel Certificate

34

25.

Attorneys’ Fees

35

26.

Notice

35

27.

Reserved Rights

35

28.

Surrender of Premises

36

29.

Hazardous Materials

36

30.

Miscellaneous

37

31.

Special Provisions

40

 

i

--------------------------------------------------------------------------------


 

EXHIBITS AND RIDERS:

 

EXHIBIT A-1

 

OUTLINE AND LOCATION OF PREMISES

EXHIBIT A-2

 

LEGAL DESCRIPTION OF PROPERTY

EXHIBIT B

 

MEMORANDUM OF COMMENCEMENT DATE AND SQUARE FOOTAGE

EXHIBIT C

 

DELIVERY CONDITION AND LANDLORD WORK

 

 

SCHEDULE 1-BUILDING CONSTRUCTION SCHEDULE

 

 

SCHEDULE 2-BUILDING SCHEMATICS

EXHIBIT D

 

WORK LETTER

EXHIBIT E

 

BUILDING RULES AND REGULATIONS

EXHIBIT F

 

PARKING AGREEMENT

EXHIBIT G

 

SIGNAGE

EXHIBIT H

 

MEMORANDUM OF LEASE

EXHIBIT I

 

CONDOMINIUM DOCUMENTS

RIDER NO. 1

 

OPTION TO EXTEND

 

ii

--------------------------------------------------------------------------------


 

RETAIL LEASE

 

This Retail Lease (this “Lease”) is entered into by and between SPC PARK PLAZA
PARTNERS LLC, a Texas limited liability company, DIAMOND HILLCREST, LLC, a Texas
limited liability company, and HTH HILLCREST PROJECT LLC, a Texas limited
liability company, as co-owners (collectively, “Landlord”), and PLAINSCAPITAL
BANK, a Texas chartered bank (“Tenant”), and shall be effective as of
            , 2018 (the “Effective Date”).

 

1.             Basic Lease Information.

 

The key business terms used in this Lease are defined as follows:

 

A.            “Building”:  A mixed-use retail and office tower to be constructed
by Landlord located at 6565 Hillcrest Avenue, University Park, Texas 75205,
which shall be known as Hilltop Plaza.

 

B.            “Rentable Square Footage of the Building” is approximately 118,989
square feet of Rentable Square Footage composed of approximately 76,724.75
square feet of Rentable Square Footage in the Office Condominium Unit (defined
below) and 42,264.25 square feet of Rentable Square Footage in the Retail
Condominium Unit (defined below).

 

C.            “Premises”:  The area shown on Exhibit A-1 to this Lease, as
follows:

 

Floor

 

Suite Number

 

Rentable
Square
Footage

 

First

 

100

 

4,098

 

 

The aggregate “Rentable Square Footage of the Premises” is approximately 4,098
square feet of Rentable Square Footage.  Promptly upon approval of Tenant’s
Plans (defined in Exhibit D) and prior to Tenant’s application for permits for
the Tenant Work, Landlord and Tenant shall remeasure the Rentable Square Footage
of the Premises shown in the Approved Construction Documents (defined in
Exhibit D) in accordance with BOMA ANSI Z65.1-2017 measurement standards.  Upon
Tenant’s written request, Tenant shall have the right within thirty (30) days of
substantial completion of the Tenant Work to again remeasure the Premises in
accordance with the aforesaid measurement standards.  In the event any
adjustment of the Rentable Square Footage is made as a result of any such
remeasurement, the Base Rent, and the OE Payment payable under this Lease, the
parking permits made available to Tenant and any other concessions based on the
Rentable Square Footage of the Premises shall be adjusted accordingly.  The
necessary adjustments, if any, shall be reflected in the Memorandum of
Commencement Date and Square Footage attached hereto in the form of Exhibit B.

 

D.            “Base Rent”:  Based on 4,098 RSF and subject to recalculation of
Monthly Base Rent if the square footage of the Premises is revised pursuant to
Section 1.C.

 

1

--------------------------------------------------------------------------------


 

Period

 

Annual Base
Rent Rate Per
Rentable Square Foot

 

Monthly
Base Rent

 

CD* through Month 9*

 

$

0.00

 

$

0.00

 

Month 10 through Month 21

 

$

75.00

 

$

25,612.50

 

Month 22 through Month 33

 

$

76.13

 

$

25,996.69

 

Month 34 through Month 45

 

$

77.27

 

$

26,386.64

 

Month 46 through Month 57

 

$

78.43

 

$

26,782.44

 

Month 58 through Month 69

 

$

79.60

 

$

27,184.17

 

Month 70 through Month 81

 

$

80.80

 

$

27,591.94

 

Month 82 through Month 93

 

$

82.01

 

$

28,005.82

 

Month 94 through Month 105

 

$

83.24

 

$

28,425.90

 

Month 106 through Month 117

 

$

84.49

 

$

28,852.29

 

Month 118 through ED*

 

$

85.75

 

$

29,285.08

 

 

--------------------------------------------------------------------------------

*                                         CD = Commencement Date             
ED = Expiration Date        
Commencement Date through Month 9 = “Abated Rent Period”

 

E.            “Tenant’s Pro Rata Share”:  The percentage equal to the Rentable
Square Footage of the Premises divided by the Rentable Square Footage of:
(1) the entire Building for expenses that apply to the entire Property; (2) the
Commercial Condominium Unit for expenses that apply only to the Commercial
Condominium Unit; (3) the Commercial Condominium Unit and the Office Condominium
Unit combined for expenses that apply to both the Commercial Condominium Unit
and the Office Condominium Unit, and (4) the portion of the Building to which an
expense is directly attributable or reasonably allocable for expenses that apply
other than to: (i) the entire Commercial Condominium Unit, or (ii) the entire
Commercial Condominium Unit and the entire Office Condominium Unit combined.

 

F.             “Term”:  The period of one hundred twenty-nine (129) months (as
more particularly defined in Section 3.B), starting on the Commencement Date, as
such period may be extended pursuant to Rider No. 1 attached to this Lease.

 

G.            “Commencement Date”:  One hundred eighty (180) days after the
Actual Delivery Date (defined in Section 3.C), subject to adjustment, if any, as
provided in Section 3.C, Section 3.H and the Work Letter.

 

H.            “Business Day(s)” shall mean the days national banks are open for
business in Dallas, Texas.

 

I.             “Holidays”:  New Year’s Day, Memorial Day, Independence Day,
Labor Day, Thanksgiving Day, and Christmas Day.  Landlord may designate
additional Holidays, provided that the additional Holidays are commonly
recognized by other Comparable Buildings and do not conflict with the Laws
applicable to Tenant’s operations.

 

2

--------------------------------------------------------------------------------


 

J.             “Law(s)”:  (i) All applicable statutes, codes, ordinances,
orders, rules and regulations of any municipal or governmental entity, now or
hereafter adopted, including the Americans with Disabilities Act and any other
law pertaining to disabilities and architectural barriers (collectively, “ADA”),
and all laws pertaining to the environment, including the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, 42 U.S.C. §
9601 et seq. (“CERCLA”), and (ii) all restrictive covenants existing of record
as of the Effective Date and (iii) all rules and requirements of any association
or improvement district affecting the Property; provided that, any Laws under
subsection (iii) which are modified after the Effective Date do not materially
diminish the rights or materially increase the obligations of Tenant under this
Lease.

 

K.            “Normal Business Hours”:  7:00 A.M. to 6:00 P.M. Monday through
Friday and 8:00 A.M. to 6:00 P.M. on Saturdays, exclusive of Holidays.

 

L.            “Comparable Buildings” shall mean other comparable Class AA
mixed-use office and retail buildings in Dallas County, Texas, taking into
account age, quality, size, location and other relevant operating factors.

 

M.           “Notice Addresses”:

 

Tenant:  On or after the Commencement Date, notices shall be sent to Tenant at
the Premises, as follows:

 

Tenant:
PlainsCapital Bank
6565 Hillcrest Ave., Suite 300
University Park, Texas 75205
Attn: Lisa Loreto, Senior Vice President
(469) 718-4620
Email: Lisa.Loreto@hilltop-holdings.com

 

With copy to:
SRS-Cresa Lease Administration
c/o PLAINSCAPITAL BANK
15660 North Dallas Parkway,
Suite 1200
Dallas, Texas 75248
Attn: Real Estate Administrator

 

And to:
Bracewell LLP
1445 Ross Avenue, Suite 3800
Dallas, Texas 75202
Attn: K. Brock Bailey
(214) 758-1076
Email: Brock.Bailey@bracewell.com

 

Prior to the Commencement Date, notices shall be sent to Tenant at the following
address:

 

Tenant:
PlainsCapital Bank
2323 Victory Ave., Suite 1400
Dallas, Texas 75219
Attn: Lisa Loreto, Senior Vice President
(469) 718-4620
Email: Lisa.Loreto@hilltop-holdings.com

 

With copy to:
SRS-Cresa Lease Administration
c/o PLAINSCAPITAL BANK
15660 North Dallas Parkway, Suite 
1200
Dallas, Texas 75248
Attn: Real Estate Administrator

 

And to:
Bracewell LLP
1445 Ross Avenue, Suite 3800
Dallas, Texas 75202
Attn: K. Brock Bailey
(214) 758-1076
Email: Brock.Bailey@bracewell.com

 

3

--------------------------------------------------------------------------------


 

Landlord: Notices shall be sent to Landlord, as follows:

 

Landlord:
SPC Park Plaza Partners LLC
c/o First American Exchange Company
215 South State Street, Suite 380
Salt Lake City, UT 84111
Tel.: (866) 516-1031
Email: mbullock@firstam.com

 

With a copy to:
Kane Russell Coleman Logan PC
1601 Elm Street, Suite 3700
Dallas, Texas 75201
Attn: Raymond J. Kane
(214) 777-4290
Email: rkane@krcl.com

 

 

 

Diamond Hillcrest, LLC
200 Crescent Court, Suite 1350
Dallas, Texas 75201
Attn: Gary Shultz
Tel.: (214) 871-5151
Email: gshultz@diamond-a.com

 

Haynes and Boone, LLP
2323 Victory Avenue, Suite 700
Dallas, Texas 75219
Attn: William C. Wilshusen
Tel.: (214) 651-5595
Email: William.wilshusen@haynesboone.com

 

 

 

HTH Hillcrest Project LLC
2323 Victory Avenue, Suite 1400
Dallas, Texas 75219
Attn: Corey G. Prestidge
Tel.: (214) 525-4647
Email: cprestige@hilltop-holdings.com

 

Bracewell LLP
1445 Ross Avenue, Suite 3800
Dallas, Texas 75202
Attn: K. Brock Bailey
(214) 758-1076
Email: Brock.Bailey@bracewell.com

 

“Rent” (defined in Section 4.A) is payable to the order of SPC Park Plaza
Partners LLC as follows:

 

If by check:
SPC Park Plaza Partners LLC
6565 Hillcrest, Suite 200
Dallas, Texas 75205
Attn: Chuck Keller

 

If by wire transfer:
[BANK (location)**]
ABA #[           ]
Account #: **
Account Name: **
Reference: [            ]

 

If by ACH:
[BANK (location)**]
ABA #[           ]
Account #: **
Account Name: **
Reference: [            ]

 

--------------------------------------------------------------------------------

**[If necessary, this can be confirmed or completed in the Memorandum of
Commencement Date and Square Footage to be executed pursuant to Section 3.B]

 

4

--------------------------------------------------------------------------------


 

2.             Lease Grant.

 

As further described below, the Premises is a part of a mixed use condominium
project known as Hilltop Plaza Condominium, containing the Office Condominium
Unit of the Building (the “Office Condominium Unit”), as one component, as well
as a Retail Condominium Unit of the Building (the “Commercial Condominium Unit”
or “Retail Condominium Unit”), as another component, and an attached parking
garage with 3 levels of parking (the “Parking Condominium Unit” or “Parking
Garage”), as a third component.  Landlord leases the Premises to Tenant and
Tenant leases the Premises from Landlord, together with the right in common with
others to use any portions of the Property (defined below) that are designated
by Landlord for the common use of tenants and others, such as sidewalks, common
corridors, vending areas, and lobby areas, and with respect to multi-tenant
floors, restrooms and elevator foyers (collectively, the “Common Areas”). 
Tenant’s use of lobbies and other Common Areas of the Building, plus elevators,
freight elevators and loading dock shall be subject to scheduling and reasonable
rules and regulations and any costs more particularly set forth herein
associated with such usage.  “Property” or “Project” means the Building and the
parcel(s) of land on which it is located as more fully described on Exhibit A-2,
together with all other buildings and improvements located thereon, the Retail
Condominium Unit, the Parking Garage, and other improvements serving the
Building, and the parcel(s) of land on which they are located. Tenant
acknowledges and agrees as follows:

 

A.            This Lease, and Tenant’s rights hereunder, are subject and
subordinate to any and all documents governing the maintenance, operation, and
use of the condominium, including without limitation that certain Master
Declaration of Condominium for Hilltop Plaza Condominium, recorded in the
Official Public Records of Dallas County, Texas (the “Master Declaration”); the
Certificate of Formation of Hilltop Plaza Condominium Association, Inc. (the
“Master Association”); By-Laws of the Master Association; and Rules and
Regulations of Hilltop Plaza Condominium; and any rules or regulations
promulgated by or on behalf of said Master Association, whether recorded or
unrecorded (collectively, and as all may be amended or supplemented from time to
time, the “Condominium Documents”). Notwithstanding the foregoing, (i) in the
event of any conflict between the terms of this Lease and the Condominium
Documents, as amended from time to time, the terms of this Lease shall control;
and (ii) nothing in the Condominium Documents, as amended from time to time,
shall increase Tenant’s obligations (including with respect to Operating
Expenses), nor decrease its rights, under this Lease.  Landlord hereby
represents and warrants that all of the Condominium Documents attached to this
Lease as Exhibit I are true, correct, and complete, and that there are no other
Condominium Documents other than those attached hereto as Exhibit I.  Landlord
agrees that it will not, as a member of the Condominium Association or
otherwise, amend, or suffer or permit the Condominium Documents to be amended,
without first receiving the prior written consent of Tenant.

 

B.            Some of the obligations of Landlord under this Lease may be
performed or will be performable by the Master Association pursuant to the
Master Declaration.  Without waiving or limiting any of Landlord’s obligations
under this Lease, and subject to the terms of this Lease, Tenant hereby agrees
that the Master Association may perform such obligations on behalf of Landlord,
and Tenant agrees to reimburse Landlord for the performance of such obligations
by

 

5

--------------------------------------------------------------------------------


 

the Master Association, as and when required by the terms of this Lease.  To the
extent that any employee, agent, or contractor of the Master Association
performs any such obligations on behalf of Landlord under this Lease, such
employee, agent, or contractor shall be deemed a Landlord Party (defined in
Article 12) for all purposes under this Lease.

 

C.            Notwithstanding anything to the contrary contained in this Lease,
Landlord, on behalf of itself, its lenders, and their successor and assigns,
covenants and agrees that any assignment, sublease, transfer or encumbrance of
any interest created by, or which becomes subject to, the Master Declaration
(either absolutely or collaterally) shall be conditioned upon the receipt by
Tenant of an agreement (in form and substance reasonably acceptable to Tenant)
from such assignee, sublessee, transferee or beneficiary recognizing Tenant’s
rights under this Lease, including without limitation, Tenant’s rights of access
to and from the Premises, Tenant’s Signage rights, Tenant’s rights to use the
parking spaces specified in this Lease, and Tenant’s rights to perform repair
and maintenance obligations which Landlord has failed or refuses to make or
cause to be made (whether to the Building, the Property, or to any of the units
created by the Master Declaration), all as specifically set forth in this Lease.

 

3.             Construction; Term; Adjustment of Commencement Date; Possession.

 

A.            Construction of Building.  The parties acknowledge that as of the
Effective Date of this Lease, the Building is not yet constructed.  The Building
will be constructed generally in accordance with the building schematics
attached hereto as Schedule 2 to Exhibit C (the “Building Schematics”) and the
Building will be improved by the Landlord Work as described in Exhibit C. 
Landlord shall complete the Building substantially in accordance with the
Building Schematics and Exhibit C.  Landlord shall consult with and solicit
comments from Tenant before proceeding with any Building scheme substantially
different from the scheme illustrated by the Building Schematics, and shall
obtain Tenant’s consent to all such changes. Tenant shall respond to such
request within 10 Business Days after receipt of such request, with Tenant’s
failure to timely respond to a request for Tenant consent to a change being
deemed consent to such change.  Tenant shall designate a construction
representative who will represent Tenant in connection with the interaction
contemplated by this Section 3.A, and Tenant initially designates Lisa Loreto as
such representative. Tenant may change such representative upon 10 days’ prior
written notice to Landlord.

 

B.            Term.  The term of this Lease shall commence on the Commencement
Date and, unless terminated early in accordance with this Lease, continue
through the last day of the Term specified in Section 1.F. (the “Expiration
Date”).  Except as otherwise expressly set forth in Section 3.F below,
Landlord’s delay in delivering possession of the Premises for any reason shall
not be a default by Landlord, render this Lease void or voidable, or otherwise
render Landlord liable for damages.  Within thirty (30) days of the occurrence
of the Commencement Date the parties shall execute a Memorandum of Commencement
Date and Square Footage in the form attached hereto as Exhibit B and made a part
hereof.  If such Memorandum of Commencement Date is not executed or objected to
in writing by Tenant within 30 days after delivery of same by Landlord, then
Tenant shall be deemed to have agreed with the matters set forth therein. 
Notwithstanding any other provision of this Lease to the contrary, if the
Expiration Date would

 

6

--------------------------------------------------------------------------------


 

occur on a date other than the last day of a calendar month, then the Expiration
Date shall be automatically extended to the last day of such calendar month.

 

C.            Delivery Date.  It is anticipated that Landlord will deliver the
Premises and the Building in Delivery Condition (as defined hereinbelow) on or
before May 31, 2019 (the “Scheduled Delivery Date”) so that Tenant may commence
the construction of its Tenant Work pursuant to the Work Letter attached hereto
as Exhibit D (the “Work Letter”).  The “Actual Delivery Date,” as such term is
used herein, shall refer to the date Landlord actually delivers the Premises and
the Building to Tenant in Delivery Condition.  Landlord shall use diligent
efforts to deliver the Premises in Delivery Condition on or before the Scheduled
Delivery Date.

 

“Delivery Condition” shall mean that:

 

(1)           The Premises have been delivered to Tenant in the condition
specified in Exhibit C and free of debris, subject to completion of the Landlord
Work;

 

(2)           The Landlord Work is Substantially Complete, except to the extent
the noncompletion of the Landlord Work will not materially interfere with the
Tenant Work; and

 

(3)           Means of access to the Premises and all facilities necessary for
Tenant to begin the Tenant Work, including necessary lifts, elevators and
stairways, have been installed and are in good operating order and available to
Tenant in coordination with Landlord.

 

Landlord shall complete the Landlord Work in the Premises in coordination with
Tenant’s performance of the Tenant Work no later than Tenant’s occupancy of the
Premises for its permitted use.  Landlord shall, to the extent reasonably
possible, perform the portion of the Landlord Work which must be completed in
conjunction with the Tenant Work in a manner that does not materially impede the
progress of the Tenant Work.  Landlord and Tenant agree to cooperate and to
cause their respective contractors to cooperate so as to avoid an unreasonable
delay of the Landlord Work or the Tenant Work by reason of the coordinated
construction.

 

Landlord agrees to construct the base Building in substantial accordance with
the Building Construction Schedule attached as Schedule 1 to Exhibit C, subject
to extension as provided in this Lease.  If at any time there is a change in the
Construction Schedule for the Building such that the Actual Delivery Date is
anticipated to occur after the Scheduled Delivery Date, Landlord shall promptly
give Tenant notice of any such change (and all subsequent changes, if any), and
shall, in all events, give Tenant at least thirty (30) days’ prior written
notice of the Actual Delivery Date.

 

Except as expressly set forth below, Landlord shall have no liability whatsoever
to Tenant on account of Landlord’s failure to meet any date in the Construction
Schedule; furthermore, if Landlord fails to meet one date but satisfies the next
ensuing date, then Landlord shall have no liability whatsoever to Tenant.  If a
date is so extended so that it falls on other than a Business Day, the date
shall be further extended, at Landlord’s discretion, so as to fall on the next
occurring Business Day.  Notwithstanding the foregoing, in no event will Force
Majeure Delays (as defined in Section 30.C) total, in the aggregate, more than
180 days.  Not later than 20 days after the end of any calendar month in which
Landlord believes that a Force Majeure Delay has

 

7

--------------------------------------------------------------------------------


 

occurred, Landlord shall deliver to Tenant written notice of the number of Force
Majeure Delay days being claimed in such prior month, the details supporting the
Force Majeure Delay, and the cumulative total of all Force Majeure Delays being
claimed by Landlord through the end of such prior month, and the failure of
Landlord to timely do so shall prevent Landlord from claiming Force Majeure
Delay(s) for the month such notification was not timely given to Tenant.

 

D.            Substantial Completion; Tenant Delay.  The Landlord Work shall be
deemed to be “Substantially Complete” on the date that the Landlord Work has
been performed to the extent that Tenant may reasonably commence the Tenant Work
(as defined in Exhibit D attached hereto).  “Tenant Delay” means any act or
omission of Tenant or its agents, employees, vendors or contractors that
actually delays the Substantial Completion of the Landlord Work, including: (i)
Tenant’s failure to furnish information or approvals within any time period
specified in this Lease, including the failure to prepare or approve preliminary
or final plans by any applicable due date; (ii) Tenant’s selection of
non-building standard equipment or materials; (iii) changes requested or made by
Tenant to previously approved plans and specifications; or (iv) performance of
work in the Premises by Tenant or Tenant’s contractor(s) during the performance
of the Landlord Work prior to the date upon which the Landlord Work is
Substantially Complete.

 

E.            Landlord Delay.  “Landlord Delay” means any delay not caused by
Tenant.

 

F.             Tenant Remedies.

 

(1)           Subject to extension due to Force Majeure Delay(s) and Tenant
Delay in accordance with this Lease, if Landlord has not delivered the Premises
to Tenant in Delivery Condition by May 31, 2019 (the “First Outside Delivery
Date”), then Tenant shall be entitled to receive a two-day extension of the
Abated Rent Period and the Parking Abatement Period (defined in Exhibit F) for
each additional day of delivery of the Premises beyond the First Outside
Delivery Date (the “First Additional Abated Rent”).  If, subject to extension
due to Force Majeure Delay(s) and Tenant Delay in accordance with this Lease,
Landlord has not delivered the Premises to Tenant by the First Outside Delivery
Date, in addition to the First Additional Abated Rent as set forth above,
Landlord shall pay Tenant the following damages (collectively, “Holdover
Damages”): the difference between what Tenant is currently actually paying under
its current lease and any holdover differential on its current leased space or
increased rent on any substituted space (plus moving costs) between May 31,
2019, and the Actual Delivery Date, and all actual and reasonable documented
overtime charges necessitated to expedite the Tenant Work, provided that such
overtime charges shall not exceed $23,000.00.

 

(2)           Subject to extension due to Force Majeure Delay(s) and Tenant
Delay in accordance with this Lease, if Landlord has not delivered the Premises
to Tenant on or before August 30, 2019 (the “Second Outside Delivery Date”),
then in addition to the remedies set forth in Section 3.F(1) above, Tenant shall
be entitled to receive an additional one-day extension of the Abated Rent Period
and the Parking Abatement Period for each additional day of delivery of the
Premises beyond the Second Outside Delivery Date, for an aggregate extension of
three (3) days of the Abated Rent Period and the Parking Abatement Period for
each additional day of delivery of the Premises beyond the Second Outside
Delivery Date (the “Second Additional

 

8

--------------------------------------------------------------------------------


 

Abated Rent”).  If Landlord has not delivered the Premises to Tenant by the
Second Outside Delivery Date, in addition to the Second Additional Abated Rent,
Landlord shall pay Tenant Holdover Damages, as set forth above, and Tenant shall
have the right, but not the obligation, to complete the Landlord Work at
Landlord’s expense.  In addition, and notwithstanding anything to the contrary
in this Lease, if Landlord has not delivered the Premises within four hundred
fifty (450) days after the Second Outside Delivery Date, subject to Tenant Delay
(defined below) and Force Majeure Delay (as limited in this Section 3), then
Tenant shall have the right, as its sole remedy, to terminate this Lease upon
written notice to Landlord given at any time after such 450-day period and prior
to delivery of the Premises.

 

G.            Acceptance of Premises.  Subject to Landlord’s obligation to
perform the Landlord Work, Landlord’s repair obligations under Section 8.B., and
any latent defects in the Premises or the Landlord Work of which Tenant
provides, written notice not later than 365 days following the Actual Delivery
Date, the Premises are accepted by Tenant in “as is” condition and
configuration.  By taking possession of the Premises, and with the exception of
any Landlord Work that is not Substantially Complete, Tenant agrees that the
Premises are in good order and satisfactory condition, and that there are no
representations or warranties, express or implied, by Landlord regarding the
condition of the Premises or the Building, except as expressly set forth herein.

 

H.            Possession of Premises Prior to Commencement Date. 
Notwithstanding the fact that the Premises may not fully satisfy all of the
criteria in the definition of “Delivery Condition”, Tenant, along with its
employees, agents, contractors, subcontractors, space planner/interior
architect, engineers, consultants, vendors, suppliers and other representatives,
and their respective employees, shall be permitted to enter the Premises, for
the purpose of performing the Tenant Work as soon as the floors of the Building
are dried in and are, in Landlord’s reasonable discretion, ready for the
commencement of the Tenant Work.  Tenant will coordinate Tenant’s construction
activities with Landlord’s Contractor(s), prior to the Commencement Date for the
purposes of inspecting same, and for the installation of furniture, fixtures and
equipment (including telephone, communications and computer equipment).  Except
as otherwise provided herein, there shall be no obligation on the part of Tenant
to pay Base Rent or Tenant’s Pro Rata Share of Operating Expenses by reason of
any such access between the Actual Delivery Date and the date of Substantial
Completion of the Tenant Work (as defined in the Work Letter).  Any party having
prior access must comply with Landlord’s standard insurance provisions and other
requirements pursuant to Section 6.C. Tenant shall have the right to also access
and use loading dock facilities, parking facilities and freight elevator(s), as
well as access to and use of appropriate electrical and other systems and
related facilities, provided such entry and work shall be in harmony with
Landlord’s contractors and subcontractors, and shall not materially interfere
with or delay completion of the Landlord Work to be performed by Landlord in the
Premises or elsewhere in the Building.  Between the date the Tenant Work is
Substantially Complete (as defined in the Work Letter), and provided Tenant has
received a certificate of occupancy or its official equivalent issued by the
applicable governmental authority (a “CO”), and further provided that Landlord
has received a temporary CO for the Building, to the extent available, Tenant
shall be allowed to occupy the Premises for the purposes of the Permitted Use,
and there shall be no obligation on the part of Tenant to pay Base Rent or
Additional Rent by reason of any such occupancy between such occupancy date and
the Commencement Date.

 

9

--------------------------------------------------------------------------------


 

I.             Move-In. Tenant will move its furniture, furnishings, equipment,
supplies and other property required for doing business into the Premises
commencing on or about the date of Substantial Completion of Tenant’s Work. 
Landlord and Tenant will mutually schedule the actual move in date(s).  Landlord
shall furnish, without charge to Tenant (except for electricity charges, which
shall be payable as set forth in Section 7.B) such air conditioning, light and
power as may be required in the Premises, elevator service, including the
Building freight elevator(s), and the services or operators for such elevators
during such move-in, and all other services required to be delivered by Landlord
pursuant to this Lease.

 

4.             Rent.

 

A.            Payments.  As consideration for this Lease, commencing on the
Commencement Date, Tenant shall pay Landlord, without any demand, setoff or
deduction (except as expressly set forth in this Lease), the total amount of
Base Rent and Additional Rent (defined below) (which are sometimes collectively
referred to as “Rent”).  “Additional Rent” means the OE Payment and all other
sums (exclusive of Base Rent) that Tenant is required to pay Landlord under this
Lease.  Tenant shall pay and be liable for Tenant’s allocable portion of all
gross receipts, margin, rental, sales and use taxes (but excluding income
taxes), if any, imposed upon or measured by rents, receipts or income
attributable to ownership, use, occupancy, rental, leasing, operation or
possession of the Property (in addition to, but not in duplication of,  amounts
included in Operating Expenses pursuant to Section 4.D(5)).  The monthly Base
Rent and the OE Payment shall be due and payable in advance on the first day of
each calendar month without notice or demand.  All other items of Rent shall be
due and payable by Tenant on or before 30 days after billing by Landlord.  All
payments of Rent shall be by good and sufficient check or by other means (such
as automatic debit or electronic transfer) reasonably acceptable to Landlord. 
If the Term commences on a day other than the first day of a calendar month, the
monthly Base Rent and the OE Payment for the month shall be prorated on a daily
basis based on a 360 day calendar year, and such prorated amount shall be due
and payable on the first day of the month following the Commencement Date. 
Landlord’s acceptance of less than the correct amount of Rent shall be
considered a payment on account of the earliest Rent due.  No endorsement or
statement on a check or letter accompanying a check or payment shall be
considered an accord and satisfaction, and either party may accept such check or
payment without such acceptance being considered a waiver of any rights such
party may have under this Lease or applicable Law.  Tenant’s covenant to pay
Rent is independent of every other covenant in this Lease.  Notwithstanding the
foregoing, from the Commencement Date through the last day of Month 9 of the
Term, Tenant shall not be required to pay Base Rent or the OE Payment; however,
Tenant shall be required to pay Tenant’s Pro Rata Share of the portion of
Operating Expenses allocable to electrical costs pursuant to Section 4.D(10).

 

B.            Payment of Operating Expenses.  Tenant shall pay Tenant’s Pro Rata
Share of the Operating Expenses (the “OE Payment”) for each calendar year during
the Term.  Notwithstanding the foregoing, beginning on the first anniversary of
the Commencement Date, Tenant’s Pro Rata Share of Controllable Expenses (defined
below) shall not increase by more than 5% over Tenant’s Pro Rata Share of
Controllable Expenses in the prior calendar year.  The term “Controllable
Expenses” means all Operating Expenses excluding expenses relating to the cost
of insurance and real estate taxes and assessments.  On or about January 1 of
each calendar

 

10

--------------------------------------------------------------------------------


 

year, Landlord shall provide Tenant with a good faith estimate of the OE Payment
for such calendar year during the Term.  On or before the first day of each
month, Tenant shall pay to Landlord a monthly installment equal to one-twelfth
of Landlord’s estimate of the OE Payment.  If Landlord determines that its good
faith estimate of the Operating Expenses was incorrect, Landlord may provide
Tenant with a revised estimate.  After its receipt of the revised estimate,
Tenant’s monthly payments shall be based upon the revised estimate.  If Landlord
does not provide Tenant with an estimate of the OE Payment by January 1 of a
calendar year, Tenant shall continue to pay monthly installments based on the
most recent estimate(s) until Landlord provides Tenant with the new estimate. 
Upon delivery of the new estimate, an adjustment shall be made for any month for
which Tenant paid monthly installments based on the same year’s prior incorrect
estimate(s).  Tenant shall pay Landlord the amount of any underpayment within 30
days after receipt of the new estimate.  Any overpayment shall be credited
against the next sums due and owing by Tenant or, if no further Rent is due,
refunded directly to Tenant within 30 days of determination.  Landlord shall use
a consistent methodology in computing each tenant’s pro rata share of Operating
Expenses from year to year.  Landlord currently estimates that the Operating
Expenses for the calendar year 2020 will be $19.00 per Rentable Square Foot.

 

C.            Reconciliation of Operating Expenses.  Within 120 days after the
end of each calendar year or as soon thereafter as is practicable, Landlord
shall furnish Tenant with a statement of the actual Operating Expenses and the
OE Payment for such calendar year.  If the most recent estimated OE Payment paid
by Tenant for such calendar year is more than the actual OE Payment for such
calendar year, Landlord shall apply any overpayment by Tenant against Rent due
or next becoming due; provided, if the Term expires before the determination of
the overpayment, Landlord shall, within 30 days of determination, refund any
overpayment to Tenant after first deducting the amount of Rent due within 30
days of determination.  If the most recent estimated OE Payment paid by Tenant
for the prior calendar year is less than the actual OE Payment for such year,
Tenant shall pay Landlord, within 30 days after its receipt of the statement of
Operating Expenses and the OE Payment, any underpayment for the prior calendar
year.

 

D.            Operating Expenses Defined.  “Operating Expenses” means all costs
and expenses incurred or accrued in each calendar year in connection with the
operation, maintenance, management, repair and protection of the Property which
are directly attributable or reasonably allocable to the Property as reasonably
determined by Landlord, employing sound and consistent accounting principles,
including Landlord’s personal property used in connection with the Property and
including, but not limited to, all costs and expenditures relating to the
following:

 

(1)           Operation, maintenance, repair and replacements of any part of the
Property, including the mechanical, electrical, plumbing, HVAC, vertical
transportation, fire prevention and warning and security systems; materials and
supplies (such as light bulbs and ballasts); equipment and tools; floor, wall
and window coverings; personal property; required or beneficial easements; and
related service agreements and rental expenses.

 

(2)           Administrative, asset management, and management fees and costs,
including accounting, information and professional services (except for
negotiations and disputes

 

11

--------------------------------------------------------------------------------


 

with specific, future tenants, if any, not affecting other parties);  fees and
assessments from the Retail Condominium Unit, the Parking Condominium Unit, or
Master Association as set forth in Section 2; management office(s); and wages,
salaries, benefits, reimbursable expenses and taxes (or allocations thereof if
the same are not 100% attributable to the Property) for full and part time
personnel involved in operation, maintenance and management of the Property at
or below the level of regional property manager and regional asset manager;
provided, however, the total combined costs of such administrative, asset
management, and fees and assessments from the Retail Condominium Unit, the
Parking Condominium Unit, and Master Association as set forth in Section 2,
together with all such management fees and costs, shall not exceed 4% of the
Building Gross Revenue.

 

(3)           Janitorial service; window cleaning; waste disposal; gas, water
and sewer and other utility charges (including add-ons); and landscaping,
including all applicable tools and supplies.

 

(4)           Property, liability and other insurance coverages carried by
Landlord, including deductibles (not to exceed $20,000.00 per occurrence) and
risk retention programs and a proportionate allocation of the cost of blanket
insurance policies maintained by Landlord and/or its Affiliates (defined below).

 

(5)           Real estate taxes, assessments, excises, association dues, fees,
levies, charges and other taxes of every kind and nature whatsoever, general and
special, extraordinary and ordinary, foreseen and unforeseen, including interest
on installment payments, which may be levied or assessed against or arise in
connection with ownership, use, occupancy, rental, leasing, operation or
possession of the Property, or paid as rent under any ground lease (“Tax
Expenses”).  Tax Expenses shall include, without limitation: (i) any tax on the
rent or other revenue from the Property, or any portion thereof, or as against
the business of owning or leasing the Property, or any portion thereof,
including any business, gross margins, or similar tax payable by Landlord which
is attributable to rent or other revenue derived from the Property, (ii) any
assessment, tax, fee, levy, or charge allocable to or measured by the area of
the Premises or the Rent payable hereunder, (iii) personal property taxes for
property that is owned by Landlord and used in connection with the operation,
maintenance and repair of the Property, (iv) any assessment, tax, fee, levy or
charge, upon this transaction or any document to which Tenant is a party,
creating or transferring an interest or an estate in the Premises, and (v) any
assessment, tax, fee, levy or charge substituted, in whole or in part, for a tax
previously in existence, or assessed in lieu of a tax increase.  Tax Expenses
shall not include Landlord’s estate, excise, income or franchise taxes (except
to the extent provided above).

 

(6)           Compliance with Laws enacted, amended or interpreted differently
after the Effective Date, including license, permit and inspection fees (but not
in duplication of capital expenditures amortized as provided in Section 4.D(9));
and all expenses and fees, including attorneys’ fees and court or other venue of
dispute resolution costs, incurred in negotiating or contesting real estate
taxes or the validity and/or applicability of any governmental enactments which
may affect Operating Expenses; provided Landlord shall credit against Operating
Expenses any refunds received from such negotiations or contests to the extent
originally included in Operating Expenses (less Landlord’s costs).

 

12

--------------------------------------------------------------------------------


 

(7)           Building safety services.

 

(8)           Goods and services purchased from Landlord’s subsidiaries and
Affiliates to the extent the cost of same is generally consistent with rates
charged by unaffiliated third parties for similar goods and services (except no
such limitation shall apply in emergencies).

 

(9)           Amortization of capital expenditures incurred with the intention
of reducing or controlling increases in Operating Expenses, such as lighting
retrofit and installation of energy management systems, but only to the extent
of the actual savings.  Such expenditures shall be amortized uniformly over the
useful life of the capital asset as reasonably determined by Landlord, together
with interest on the unamortized balance at the Prime Rate (hereinafter defined)
(as of the date incurred) plus 2%.  In addition and notwithstanding the
foregoing, as the Property is new construction, no amortization of capital
expenditures shall be a part of Operating Expenses during the first five (5)
years of the Term.

 

(10)         Electrical services used in the operation, maintenance and use of
the Property; sales, use, excise and other taxes assessed by governmental
authorities on electrical services supplied to the Property, and other costs of
providing electrical services to the Property.  Landlord agrees that the
electrical service for any restaurants within the Property shall be separately
metered.

 

E.            Exclusions from Operating Expenses.  Operating Expenses exclude
the following expenditures:

 

(1)           Leasing commissions, attorneys’ fees and other expenses related to
leasing tenant space and constructing improvements for the sole benefit of an
individual tenant.

 

(2)           Goods and services (including electrical services) furnished to an
individual tenant of the Building which are above Building Standard and that are
only available to Tenant at additional cost under the Lease.

 

(3)           Repairs, replacements and general maintenance paid by insurance
proceeds or condemnation proceeds or covered by warranty.

 

(4)           Except as provided in Section 4.D(9), depreciation, amortization,
principal and interest payments on any encumbrances on the Property and the cost
of capital improvements, capital repairs or additions or capital replacements.

 

(5)           Costs related to exclusively: (i) any office tenant in the Project
for services only provided to such tenant, (ii) the Office Condominium Unit for
services only provided to the Office Condominium Unit, and (iii) the Master
Association related to the Office Condominium Unit, which are not directly
attributable or reasonably allocable to the Retail Condominium Unit.

 

(6)           Costs of installing, operating and maintaining any specialty
service, such as, but not limited to, an observatory, broadcasting facility,
luncheon club, cafeteria, retail store, sundry shop, newsstand, car wash,
athletic or recreational club or day care center.

 

13

--------------------------------------------------------------------------------


 

(7)           Costs of repairing, maintaining, or replacing any latent defects
in the construction of the Building, and expenses for repairs or maintenance
related to the Property which have been reimbursed to Landlord pursuant to
warranties or service contracts.

 

(8)           Costs (other than maintenance costs) of any art work (such as
sculptures or paintings) used to decorate the Building.

 

(9)           Principal payments on indebtedness secured by liens against the
Property, or costs of refinancing such indebtedness.

 

(10)         Rental, gross receipts, sales and use, or other taxes, if any,
imposed upon or measured by rents, receipts or income attributable to ownership,
use, occupancy, rental, leasing, operation or possession of the Property which
have been paid by tenants pursuant to Section 4.A.

 

(11)         Legal, auditing, consulting and professional fees paid or incurred
in connection with negotiations for financings, refinancings, sales,
acquisitions, obtaining of permits or approvals relating to the development of
the Building, zoning proceedings or actions, environmental permits or actions,
lawsuits, or further development of the Property.

 

(12)         Expenses incurred in leasing or procuring new tenants, including
advertising and leasing fees, commissions or brokerage commissions of any kind,
including without limitation, signing bonuses, moving expenses, assumption of
rent under existing leases and other concessions or inducements, marketing
expenses and expenses for preparation of leases or renovating space for new
tenants and build out allowances.

 

(13)         The amount of rent or other charges payable under and pursuant to
any ground lease or superior lease pertaining to the Property.

 

(14)         Costs incurred in correcting defects in construction of the
Property, including noncompliance of Laws.

 

(15)         Any advertising, promotional or marketing expenses for the
Property.

 

(16)         Except in emergencies, costs, fees, and compensation paid to
Landlord or to Landlord’s Affiliates, for services in or to the Property to the
extent that they exceed the charges for comparable services rendered by an
unaffiliated third party of comparable skill, competence, stature, and
reputation.

 

(17)         Services, costs, items and benefits for which Tenant or any other
tenant or occupant of the Building or third person (including insurers)
specifically reimburses Landlord or for which Tenant or any other tenant or
occupant of the Building pays third persons.

 

(18)         Fines, penalties and default interest.

 

(19)         Contributions to charitable or political organizations.

 

14

--------------------------------------------------------------------------------


 

(20)         Contributions to operating expense reserves.

 

(21)         Costs of selling, syndicating, financing, mortgaging or
hypothecating any of Landlord’s interest in the Property.

 

(22)         Expenses incurred by Landlord for the use of any portion of the
Property to accommodate special events such as shows, promotions, filming,
displays, photography, private events, parties and ceremonies, to the extent
invitations to such events, parties or celebrations are not extended to all of
the tenants of the Building.

 

(23)         The initial cost of tools and equipment used in the operation of
the Property.

 

(24)         Flowers, gifts, balloons, or similar items provided to any vendors,
contractors, prospective tenants, and agents, and any such items provided to any
or all tenants or their employees; however, such exclusion does not apply to
flowers and other decorations to be placed in Building lobbies.

 

(25)         Entertainment or dining expenses, or travel expenses for Building
employees.

 

(26)         Costs of constructing additions to the Building or new buildings on
the Property, or otherwise further developing the Property.

 

(27)         Any validated parking for any entity.

 

(28)         Rentals and other related expenses incurred in leasing
air-conditioning systems, elevators, and other equipment ordinarily considered
to be capital expenditures.

 

(29)         Any rental, imputed rental, or associated costs for any management
office space that exceeds 2,000 rentable square feet or for which the rental
rate exceeds the prevailing rental rate for comparable office space in the
Building, and any costs associated with the purchase of furniture and office
equipment for Landlord, Landlord’s property manager, or their agents,
contractors, and lenders.

 

(30)         Costs for expenditures incurred in connection with any
environmental clean-up, response action or remediation on, in, under or about
the Building or the Property other than costs of identification, testing,
monitoring or minor cleaning (not rising to the level of remediation) of
Hazardous Materials.

 

(31)         Costs relating to disputes between Landlord and a specific tenant
of the Building.

 

(32)         Costs relating to disputes between Landlord and any employee or
agent of Landlord.

 

15

--------------------------------------------------------------------------------


 

(33)         Costs related to the existence and maintenance of Landlord as a
legal entity, except to the extent attributable to the operation and management
of the Property.

 

(34)         Costs not billed to Tenant within three (3) years of the date such
costs are incurred, except for properly amortized expenses pursuant to the terms
of this Lease, or within one (1) year after the end of the Lease Term.

 

F.             Proration of Operating Expenses; Adjustments.  Subject to the
limitations set forth in this Lease, if Landlord incurs Operating Expenses for
the Property together with one or more other buildings or properties, whether
pursuant to a reciprocal easement agreement, common area agreement or otherwise,
the shared costs and expenses shall be equitably prorated and apportioned by
Landlord between the Property and the other buildings or properties.  If the
Building is not 100% occupied during any calendar year or partial calendar year
or if Landlord is not supplying services to 100% of the total Rentable Square
Footage of the Building at any time during a calendar year or partial calendar
year, Operating Expenses shall be determined as if the Building had been 100%
occupied and Landlord had been supplying services to 100% of the Rentable Square
Footage of the Building during that calendar year.  The extrapolation of
Operating Expenses under this Section shall be performed by Landlord by
adjusting the cost of those components of Operating Expenses that are impacted
by changes in the occupancy of the Building (“Variable Operating Expenses”). 
Landlord shall use a consistent methodology to “gross-up” Variable Operating
Expenses from year to year, the methodology for grossing-up Variable Operating
Expenses for any year shall be no less favorable to Tenant than for any other
tenant of retail space in the Building whose economic terms are similar and
Landlord shall provide in the statement required by Section 4.C, a reasonably
detailed description of how the Variable Operating Expenses were “grossed-up”. 
Landlord will not recover in any one calendar year more than 100% of the actual
Operating Expenses for such year.  Notwithstanding anything contained herein to
the contrary, in no event shall the allocation to Operating Expenses of costs
relating to the operation of the Parking Condominium Unit exceed such costs
multiplied by a fraction, the numerator of which is the number of parking spaces
allocated to the Commercial Condominium Unit by Landlord (which shall be equal
to the minimum number of parking spaces required to be maintained by each
occupant of the Commercial Unit according to its use, as mandated by the
applicable regulations of the City), and the denominator of which is the total
number of parking spaces in the Parking Condominium Unit.  Landlord agrees to
provide to Tenant and Tenant’s representatives reasonable information relating
to the allocation of expenses between the Office Condominium Unit and the
Commercial Condominium Unit upon Tenant’s reasonable request.

 

G.            Audit Rights.  Within three (3) years after Landlord furnishes its
statement of actual Operating Expenses for any calendar year (including the Base
Year) (the “Audit Election Period”), Tenant or Tenant’s representatives may, at
Tenant’s expense (subject to reimbursement by Landlord as provided below), upon
not less than 10 days’ prior written notice to Landlord, elect to audit during
Landlord’s normal business hours at the location where Landlord maintains its
records in Dallas County, Texas, Landlord’s Operating Expenses for such calendar
years only.  If the audit proves that Landlord’s calculation of Operating
Expenses for the calendar year under inspection was overstated by more than 5%,
then, after verification, Landlord shall pay Tenant’s out-of-pocket audit and
inspection fees applicable to the review within thirty (30) days after

 

16

--------------------------------------------------------------------------------


 

receipt of Tenant’s invoice therefor.  Landlord shall credit any overpayment
determined by the final approved audit report against the next Rent due and
owing by Tenant or, if no further Rent is due, refund such overpayment directly
to Tenant within 30 days of determination.  Likewise, Tenant shall pay Landlord
any underpayment determined by the final approved audit report within 30 days of
determination.  The foregoing obligations shall survive the expiration or
termination of this Lease.  Tenant and its representatives shall keep such audit
results confidential, except as may be required to comply with Laws or any court
order. Tenant agrees not to engage a third-party auditor who is compensated on a
contingency fee basis for the sole purpose of conducting an audit hereunder;
provided, however, the foregoing restriction notwithstanding, Tenant’s lease
administration service provider may conduct an audit and perform audit-related
services regardless of how such service provider is compensated.

 

5.             Tenant’s Use of Premises.

 

A.            Permitted Uses.  The Premises shall be used only for financial
services and other uses ancillary thereto consistent with a first class
mixed-use retail and office building (the “Permitted Use”).  Landlord covenants
that, as of the Commencement Date, nothing in the record title would prevent use
of the Premises for financial services purposes.  Tenant shall not use or permit
the use of the Premises for any purpose which is illegal, creates obnoxious
odors (including tobacco smoke), noises or vibrations, is dangerous to persons
or property, could increase Landlord’s insurance costs, or which, in Landlord’s
reasonable opinion, unreasonably disturbs any other tenants of the Building,
interferes with the operation or maintenance of the Property, impairs the
reputation or quality of the Building, or overburdens any of the Building
systems for which Landlord is responsible, the Common Areas or parking
facilities, in violation of this Lease.  Tenant will not operate other than for
the Permitted Use without Landlord’s prior written consent, which will not be
unreasonably withheld, conditioned or delayed.

 

B.            Compliance with Laws.  Tenant shall comply with all Laws,
including the ADA (subject to Landlord’s obligations set forth in Exhibits C and
D) regarding the operation of Tenant’s business in, and Tenant’s manner of use
and occupancy of the Premises and its use of the Common Areas.  Landlord agrees
to provide Tenant with a copy of a certificate of occupancy for the Building,
and Tenant shall provide Landlord with (i) the temporary certificate of
occupancy for the Premises prior to taking possession of the Premises for
business purposes, to the extent available, and (ii) the permanent certificate
of occupancy for the Premises within 5 Business Days after receipt of same but
in no event later than ninety (90) days after the Commencement Date.  Tenant
shall comply with the rules and regulations of the Building attached as Exhibit
E to this Lease and such other reasonable rules and regulations (or
modifications thereto) adopted by Landlord from time to time, provided that
Landlord shall have given prior written notice thereof to Tenant.  Such rules
and regulations will be applied in an equitable and non-discriminatory manner as
reasonably determined by Landlord, taking all circumstances into account.  In
the event of any discrepancy between the provisions of Exhibit E and those of
this Lease, the provisions of this Lease shall govern.  Except as otherwise
specifically provided herein, Landlord shall be responsible for causing the
Building Elements (as defined in Section 8.B below) to be in compliance with all
Laws, including the ADA.

 

17

--------------------------------------------------------------------------------


 

C.            Tenant’s Security.  Tenant shall have the right to install its own
security system in the Premises and at doors to Building stairwells located in
the Premises at Tenant’s sole cost and expense and subject to Landlord’s review
and approval thereof (not to be unreasonably withheld, conditioned or delayed). 
Tenant agrees that it shall not be deemed an unreasonable condition of approval
for Landlord to require that Tenant’s system be functionally compatible with the
base Building systems or that Tenant use a certain vendor or installer for
Tenant’s security system.  In addition, if Tenant’s security system is
compatible with Landlord’s security system at the Building and the Parking
Garage, Tenant shall have the right, at Tenant’s sole cost and expense
(inclusive of any monthly fee charged by Landlord), to connect Tenant’s security
system to Landlord’s security system.

 

D.            Interactive Teller Machine.  Subject to compliance with Laws,
Tenant, at no cost to Landlord, shall have the right to install, maintain,
service, use, and allow its customers and invitees to use, an interactive teller
machine (an “ITM”) in the (i)  Premises, which ITM will be accessible from the
Building lobby via an opening in the Premises storefront, (ii) Premises, which
ITM will be accessible from the exterior of the Building, and (iii) Parking
Garage.  The location of (i) any opening in the exterior of the Building or in
the Premises’ lobby storefront for the purpose of installing an ITM in the
Premises, and (ii) any ITM in the Parking Garage, shall be subject to the
reasonable approval of Landlord, which shall not be unreasonably withheld,
conditioned, or delayed.

 

6.             Services to be Furnished by Landlord.

 

A.            Standard Services.  Subject to the provisions of this Lease,
Landlord agrees to furnish (or cause a third party provider to furnish) the
following services to Tenant during the Term, in each case consistent with the
standard offered in other Comparable Buildings (collectively, the “Building
Standard Services”):

 

(1)           Water service for use by Tenant for drinking and use in the
lavatories (including hot and cold water in the lavatories only) and convenience
kitchens, if any, on each floor on which the Premises are located.

 

(2)           Heat and air conditioning in season, during Normal Business Hours
at such temperatures and in such amounts as required by governmental authority
or as supplied in Comparable Buildings.  Landlord shall operate the HVAC system
in the Building within the design parameters set forth in Section 1.L of Exhibit
C.  With respect to any portion of the HVAC system not controlled by Tenant,
Tenant may, upon notice given two hours prior to the time overtime HVAC is
required, and subject to the capacity of the Building systems, request HVAC
service during hours other than Normal Business Hours, and upon such request
Landlord shall provide such HVAC service, subject to a 2-hour minimum.  Tenant
shall pay Landlord the then standard charge for such additional service, as
determined by Landlord from time to time based on Landlord’s estimated Actual
Costs.  “Actual Costs” shall mean an amount equal to the actual out-of-pocket
incremental extra costs to Landlord to provide such after-hour air conditioning
(or other additional services or utilities), without markup for profit,
overhead, depreciation or administrative costs.  Such Actual Costs shall
fluctuate only due to actual increase or decrease in such costs.

 

18

--------------------------------------------------------------------------------


 

(3)           Maintenance and repair of the Building and Property as described
in Section 8.B.

 

(4)           Intentionally Deleted.

 

(5)           Passenger and freight elevator service, subject to Landlord’s
reasonable policies and procedures for use of the elevator(s) in the Building. 
The minimum number of elevators will be that reflected on Exhibit C.

 

(6)           Exterior surface of exterior windows washing at least two (2)
times per year; provided, however, in the event Landlord cleans the outside
surface of the exterior windows more frequently than two (2) times per year, in
the case of the floors located above the Premises, in such a manner as to dirty
the windows of the Premises, then Landlord shall clean the windows of the
Premises as frequently as those located above same.

 

(7)           Security for the Building (including equipment, personnel,
procedures and systems) 24 hours a day, 7 days per week.

 

(8)           Electricity to the Premises for financial service use, in
accordance with and subject to the terms and conditions in Section 7.

 

(9)           Access to the Premises and the Parking Garage 24 hours a day, 7
days per week, subject to Landlord’s security measures, Force Majeure,
applicable Law, Landlord’s reasonable rules and regulations, and
emergency/repair situations.

 

(10)         Parking in the Parking Garage, at an additional cost as set forth
on Exhibit F.

 

(11)         Intentionally Deleted.

 

(12)         Extermination and pest control in the Common Areas.

 

(13)         On-site property management by a professional and qualified
property management company that is then managing multiple Comparable Buildings,
including an on-line portal for submitting work order and after-hours air
condition/heating requests.

 

(14)         Landlord agrees to permit Tenant’s employees to use the base
Building stairwells in the Building for access to the premises of any Tenant
Affiliate, 24 hours a day, 7 days a week, subject to Landlord’s reasonable rules
and regulations, and emergency/repair situations.

 

Landlord agrees that the above-described services and maintenance of the
Building and its components, including the Common Areas, shall be reasonably
similar to services and maintenance provided to other Comparable Buildings.

 

B.            Service Interruptions.  If any of the Building equipment or
machinery ceases to function properly for any cause, or any Building Standard
Services are not provided to Tenant

 

19

--------------------------------------------------------------------------------


 

and/or the Premises as provided herein, Landlord shall use reasonable diligence
to repair or restore the same promptly.  Landlord’s inability to furnish, or any
interruption or termination of, services due to the application of Laws, the
failure of any equipment, the performance of maintenance, repairs, improvements
or alterations, or the occurrence of any other event or cause, whether or not
within the reasonable control of Landlord (a “Service Failure”), shall not
render Landlord liable to Tenant, constitute a constructive eviction of Tenant,
give rise to an abatement of Rent, nor relieve Tenant from the obligation to
fulfill any covenant or agreement, except as expressly set forth herein.  In no
event shall Landlord be liable to Tenant for any loss or damage, including the
theft of Tenant’s Property (defined in Section 16), arising out of or in
connection with the failure of any security services, personnel or equipment. 
Any provision herein to the contrary notwithstanding, if a Service Failure
beyond the control of Landlord results in the Premises or any material portion
thereof not being reasonably usable by Tenant for its business purpose
(“Untenantable”) (unless the Service Failure is caused by a fire or other
casualty, in which event Section 15 controls), and same remains uncured for a
total of three (3) consecutive Business Days, or five (5) Business Days during
any ten (10) consecutive Business Day period (“First Cure Period”) after
Landlord’s receipt of Tenant’s written notice of the Service Failure, Tenant
shall have the following rights and remedies:

 

(1)           For each day or portion thereof that such Service Failure beyond
the control of Landlord continues beyond the First Cure Period, Tenant shall be
entitled to an equitable abatement of Rent commensurate to that portion of the
Premises rendered Untenantable by the Service Failure calculated on a per square
foot basis beginning after the First Cure Period and ending at the time the
Premises are again suitable for use by Tenant for its intended purposes.

 

(2)           If the Service Failure beyond the control of Landlord renders more
than 25% of the Premises Untenantable, and is not cured within thirty (30) days
(“Second Cure Period”) after Landlord’s receipt of written notice of Service
Failure, Tenant may at its option make such repairs as are necessary to
eliminate the Service Failure, and Landlord shall pay to Tenant upon demand, the
cost of such repairs plus interest at the Default Rate (defined in Section
18.B), such interest to accrue continuously from the date of payment by Tenant
until repayment by Landlord, or at Tenant’s election, after giving Landlord
written notice of Tenant’s intent to do so and Landlord’s failure to pay the
same to Tenant within 5 days after receipt of such notice.  Tenant may offset
any such unpaid amount from Rent payable hereunder, until such time as Tenant
has been fully reimbursed.

 

(3)           If the Service Failure beyond the control of Landlord renders more
than 25% of the Premises Untenantable, and is not cured by either Landlord or
Tenant (with Tenant being under no obligations to complete such cure) within one
hundred eighty (180) days (“Third Cure Period”) after Landlord’s receipt of
Tenant’s written notice of Service Failure, then Tenant, at its option,
exercised by written notice to Landlord prior to restoration of such service,
may terminate this Lease and all of its obligations for the remaining balance of
the Term, and any renewals or extensions thereof, whichever shall be applicable,
and the parties hereto shall be relieved of all liabilities and obligations
hereunder (other than those which expressly survive termination) as of the date
of Tenant’s written notice of termination pursuant to this Section 7.B.

 

20

--------------------------------------------------------------------------------


 

C.            Third Party Services.  If Tenant desires any service which
Landlord has not specifically agreed to provide in this Lease, such as private
security systems or telecommunications services serving the Premises, Tenant
shall have the right to procure such service directly from a reputable third
party service provider (“Provider”) for Tenant’s own account at Tenant’s sole
cost and expense and subject to Landlord’s review and approval thereof (not to
be unreasonably withheld, conditioned or delayed).  Tenant agrees that it shall
not be deemed an unreasonable condition of approval for Landlord to require that
Tenant’s security system be functionally compatible with the base Building
systems or that Tenant use a certain vendor or installer for Tenant’s security
system.  Subject to the foregoing, Landlord agrees that any such Provider shall
have the right to access the Building and install such Provider’s equipment in
the Building, subject to Landlord’s reasonable policies and practices for the
Building.

 

7.             Use of Electrical Services by Tenant.

 

A.            Landlord’s Electrical Service.  Subject to the terms of this
Lease, Landlord shall furnish building standard electrical facilities (including
transformers, risers, conduits, feeders, and switchboards) necessary to furnish
the Premises with electric power 24 hours a day, 7 days per week, for normal
financial services purposes, including the following (the “Building Standard
Electricity”), in each case measured in the aggregate over the Premises and as
calculated using the National Electrical Code (NEC) procedures:

 

(1)           Normal office equipment (including personal computers,
duplicating/reproduction/photocopy machines, employee lunchrooms, coffee bars,
executive or other dining areas, including kitchen equipment associated
therewith, vending machines) and other equipment operating at 120/208 volts up
to a maximum connected load of (5.5) VA per usable square foot (USF) of the
Premises.

 

(2)           Task and ambient lighting systems and other equipment operating at
277/480 volts up to a maximum connected load of (1.5) VA per USF of the
Premises.

 

(3)           Tenant shall be entitled to increase electrical facilities above
the Building Standard Electricity by additional connected load capacity of up to
two (2.0) VA per USF of the Premises at 277/480 volts available in the bus riser
(exclusive of base Building components such as heat, VAV terminal units, etc.)
for use by Tenant (the “Above-Standard Electricity”), if Tenant so requires in
connection with its permitted use of the Premises.  Any distribution equipment
(panels, transformers, conduit, wiring, etc.) required to deliver Above-Standard
Electricity shall be at Tenant’s cost and all consumption on this excess
equipment shall be separately metered and billed directly to Tenant by Landlord
and shall not be included in Operating Expenses.  Tenant will not, without
Landlord’s prior written consent (which consent shall not be unreasonably
withheld or delayed) in each instance, connect any fixtures, appliances or
equipment to the Building’s electric distribution system other than through
outlets existing on the Commencement Date or make any alteration or addition to
the electric system of the Premises existing on the Commencement Date.

 

21

--------------------------------------------------------------------------------


 

B.            Electrical Consumption.  Landlord may, at any time and from time
to time, calculate Tenant’s actual electrical consumption in the Premises either
by a survey conducted by a reputable consultant selected by Landlord, or through
separate meters installed, maintained and read by Landlord, all at Landlord’s
expense (subject to Section 7.C and 7.D below).  Commencing on the Commencement
Date, Tenant shall pay its Pro Rata Share of electrical costs under Section
4.D(10).  In addition, commencing on the date that Tenant receives its
certificate of occupancy for the Premises, Tenant shall pay (either in its own
name and for its own account as set forth in Section 7.C below, or as a
reimbursement to Landlord), in accordance with Sections 7.C and 7.D, the cost of
any electrical consumption in the Premises.  The furnishing of electrical
services to the Premises shall be subject to the rules, regulations and
practices of the supplier of such electricity and of any municipal or other
governmental authority regulating the business of providing electrical utility
service.  Except as expressly set forth in this Lease, Landlord shall not be
liable or responsible to Tenant for any loss, damage or expense which Tenant may
sustain or incur if either the quantity or character of the electrical service
is changed or is no longer available or no longer suitable for Tenant’s
requirements.

 

C.            Selection of Electrical Service Provider.  Landlord reserves the
right to select the provider of electrical services to the Building and/or the
Property.  To the fullest extent permitted by Law, Landlord shall have the
continuing right to change such utility provider.  At no time shall Landlord
charge Tenant more for electrical services than Landlord’s cost therefor, as
reasonably determined by Landlord, and any such charge shall specifically
exclude any administrative or similar fees that might otherwise be charged by
Landlord or its property manager with respect thereto. The foregoing
notwithstanding, Tenant shall have the ongoing right, at Tenant’s sole cost and
expense, to select the provider of electrical services to the Premises.

 

D.            Submetering.  Landlord or Tenant shall have the continuing right,
upon 30 days written notice, to install one or more submeters for the Premises
or portions thereof or equipment therein at Landlord’s expense, provided,
however, if the reason for the installation is to monitor Tenant’s electricity
usage and the usage is actually above that allocated to Tenant pursuant to
Section 7 (“Excess Usage”), then the submetering shall be at Tenant’s expense. 
However, if the submeter is installed for any reason other than because of
Tenant’s Excess Usage or to calculate the electrical usage of equipment utilized
greater than single-phase electrical current, then the submetering shall be at
Landlord’s expense.  If submetering is installed for the Premises, Landlord may
charge for Tenant’s actual electrical consumption monthly in arrears at
Landlord’s cost therefor, as reasonably determined by Landlord, with such method
of calculation to be described and delivered to Tenant.  Even if the Premises
are submetered, Tenant shall remain obligated to pay Tenant’s Pro Rata Share of
the cost of electrical services as provided in Section 4.D(10), except that
Tenant shall be entitled to a credit against electrical services costs equal to
that portion of the amounts actually paid by Tenant separately and directly to
Landlord which are attributable to building standard electrical services
submetered to the Premises.

 

8.             Repairs and Alterations.

 

A.            Tenant’s Repair Obligations.  Tenant shall, at its sole cost and
expense, promptly perform all maintenance and repairs to the Premises that are
not Landlord’s express

 

22

--------------------------------------------------------------------------------


 

responsibility under this Lease, and shall keep the Premises in good condition
and repair, ordinary wear and tear excepted, and subject to any casualty or
condemnation not required to be repaired by Tenant and any janitorial services
to be provided by Landlord pursuant to the terms hereof.  Tenant’s repair
obligations include, without limitation, repairs to:  (1) floor covering and/or
raised flooring; (2) interior partitions; (3) doors; (4) the interior side of
demising walls; (5) electronic, phone and data cabling and related equipment
(collectively, “Cable”) that is installed by or exclusively for the benefit of
Tenant (or an occupant of the Premises) and located in the Premises or other
portions of the Building; (6) supplemental air conditioning units, private
showers and kitchens, including hot water heaters, plumbing, dishwashers, ice
machines and similar facilities serving Tenant exclusively; (7) phone rooms used
exclusively by Tenant; (8) Alterations (defined below) performed by contractors
retained by Tenant, including related HVAC balancing; and (9) all of Tenant’s
furnishings, trade fixtures, equipment and inventory.  Prior to performing any
such repair obligation, Tenant shall give written notice to Landlord describing
the necessary maintenance or repair.  Upon receipt of such notice, Landlord may
elect either to perform any of the maintenance or repair obligations specified
in such notice, or require that Tenant perform such obligations by using
contractors approved by Landlord.  All work shall be performed at Tenant’s
expense in accordance with the rules and procedures described in Section 8.C
below.  If Tenant fails to make any repairs to the Premises for more than 15
days after notice from Landlord (although notice shall not be required if there
is an emergency), Landlord may, in addition to any other remedy available to
Landlord, make the repairs, and Tenant shall pay to Landlord the reasonable cost
of the repairs within 30 days after receipt of an invoice, together with an
administrative charge in an amount equal to (i) 5% of the cost of the repairs
for repairs costing from $0 through $99,999.99, or (ii) 4% of the cost of the
repairs for repairs costing from $100,000.00 through $199,999.99, or (iii) 3% of
the cost of the repairs for any repairs costing $200,000.00 or more.

 

B.            Landlord’s Repair Obligations.  Landlord shall keep and maintain
in good repair and working order (in a condition at least equivalent to
Comparable Buildings) and shall make repairs to and perform maintenance upon: 
(1) structural elements of the Property; (2) standard mechanical (including
HVAC), electrical, plumbing and fire/life safety systems serving the Property
generally; (3) Common Areas; (4) the roof of the Building; (5) exterior windows
of the Building; and (6) elevators serving the Building (collectively, the
“Building Elements”).  Landlord shall promptly make repairs (considering the
nature and urgency of the repair) for which Landlord is responsible.  All costs
of maintenance, operation and routine repair of the Building Elements shall be
included in Operating Expenses; however, if any of the foregoing maintenance or
repair is necessitated due to the acts or omissions of any Tenant Party (defined
in Article 12), Tenant shall pay the costs of such repairs or maintenance to
Landlord within 30 days after receipt of an invoice, together with an
administrative charge in an amount equal to 5% of the cost of the repairs.

 

C.            Alterations.  After the completion of the Tenant Improvements in
accordance with Exhibit D, Tenant shall not make alterations, additions or
improvements to the Premises in the Premises or other portions of the Building
(collectively, “Alterations”) without first obtaining the written consent of
Landlord in each instance, which consent shall not be unreasonably withheld,
conditioned or delayed.  However, Landlord’s consent shall not be required for
any Alteration that satisfies all of the following criteria (a “Minor
Alteration”):  (a) is of a cosmetic

 

23

--------------------------------------------------------------------------------


 

nature such as painting, wallpapering, hanging pictures and installing
carpeting; (b) is not visible from outside the Premises or Building; (c) will
not affect the systems or structure of the Building; and (d) does not require
work to be performed inside the walls or above the ceiling of the Premises.

 

9.             Entry by Landlord.

 

Landlord, its agents, contractors and representatives may enter the Premises
(excluding Sensitive Areas, defined below, except in an emergency or when access
is required by Landlord to perform Landlord’s obligations under this Lease,
provided that Landlord’s agents, contractors, and representatives are
accompanied by a branch manager or officer of Tenant) to inspect or show the
Premises (but if to show the Premises to a prospective tenant, only during the
last year of the Term or earlier if Tenant notifies Landlord at an earlier time
of its intention not to renew), to clean and make repairs, alterations or
additions to the Premises, and to conduct or facilitate repairs, alterations or
additions to any portion of the Building, including other tenants’ premises;
provided, however, that in the case of entering the Premises for the purpose of
making non-emergency repairs or additions or alterations to the Building or
other tenants’ premises, Landlord shall not enter the Premises if any other
means of performing such work is reasonably available at no additional material
cost.  Except in emergencies or to provide Building services after Normal
Business Hours, Landlord shall provide Tenant with reasonable prior notice of
entry into the Premises, which may be given orally.  Entry by Landlord for any
such purposes shall not constitute a constructive eviction or entitle Tenant to
an abatement or reduction of Rent.  Landlord shall use commercially reasonable
efforts in connection with any such entry (except in the event of an emergency)
to minimize any interference with the operations and normal routine of Tenant.
“Sensitive Areas” include Tenant’s vault, safety deposit box area, and cash
room.

 

10.          Assignment and Subletting.

 

A.            Landlord’s Consent Required.  Subject to the remaining provisions
of this Section 10, but notwithstanding anything to the contrary contained
elsewhere in this Lease, Tenant shall not assign, transfer or encumber any
interest in this Lease (either absolutely or collaterally) or sublease or allow
any third party to use any portion of the Premises (collectively or
individually, a “Transfer”) without the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed.  Any
attempted Transfer in violation of this Section 10 is voidable at Landlord’s
option.  Consent by Landlord to one or more Transfer(s) shall not operate as a
waiver of Landlord’s rights to approve any subsequent Transfers.  In no event
shall any Transfer or Permitted Transfer (defined in Section 10.D) release or
relieve Tenant from any obligation under this Lease, nor shall the acceptance of
Rent from any assignee, subtenant or occupant constitute a waiver or release of
Tenant from any of its obligations or liabilities under this Lease.  Landlord
agrees that Tenant shall be permitted to allow its clients, contractors and
vendors (“Permitted Occupants”) to use up to 15% of Rentable Square Footage of
the Premises, and such use shall not be considered a Transfer nor otherwise
require Landlord’s consent.  No such use or occupancy shall operate to give any
such Permitted Occupants any right or interest in this Lease or any right to
exercise any right of Tenant hereunder, and such use and occupancy shall be
subject and subordinate to all of the terms, covenants and conditions of this

 

24

--------------------------------------------------------------------------------


 

Lease.  Additionally, any such use and occupancy by Permitted Occupants shall in
no way give to any such Permitted Occupant any rights or remedies against
Landlord.

 

B.            Consent Procedure.  As part of Tenant’s request for, and as a
condition to, Landlord’s consent to a Transfer, Tenant shall provide Landlord
with a complete copy (unexecuted) of the financial statements of the proposed
assignee or subtenant, proposed assignment or sublease and other contractual
documents, and such other information as Landlord may reasonably request. 
Landlord shall, by written notice to Tenant within 30 days of receipt of
Tenant’s notification and all of the information required pursuant to this
Section 10.B., either: consent to the Transfer by the execution of a consent
agreement in a reasonable form consistent with the terms of this Lease or
reasonably refuse to consent to the Transfer in writing, in which case Landlord
shall set forth, with specificity, the basis for its refusal.  If Landlord
refuses to consent to the Transfer, the Lease shall continue in full force and
effect as if Tenant had not requested Landlord’s consent to the proposed
Transfer.  Tenant shall pay Landlord a review fee of $1,500.00 for Landlord’s
review of any Permitted Transfer or requested Transfer.

 

C.            Change in Control of Tenant.  Except for a Permitted Transfer, if
Tenant is a corporation, limited liability company, partnership, or similar
entity, and if the entity which owns or controls a majority of the voting
shares/rights in Tenant at any time sells or disposes of such majority of voting
shares/rights, or changes its identity for any reason (including a merger,
consolidation or reorganization), such change of ownership or control shall
constitute a Transfer. The foregoing shall not apply so long as, both before and
after the Transfer, Tenant is an entity whose outstanding stock is listed on a
recognized U.S. securities exchange, or if at least 25% of its voting stock is
owned by another entity, the voting stock of which is so listed.

 

D.            No Consent Required.  Notwithstanding any other provisions hereof,
without the prior written consent of Landlord, Tenant may assign this Lease or
sublease all or any portion of the Premises to:  (1) Tenant’s Affiliate (defined
below), (2) any entity resulting from a merger or consolidation with Tenant, or
(3) any entity succeeding to all or substantially all of the business and assets
of Tenant (a “Permitted Transferee”) provided that the following conditions are
satisfied in Landlord’s reasonable discretion:  (a)  no uncured Event of Default
exists, (b) the successor’s use of the Premises shall not conflict with the
Permitted Use or any exclusive usage rights granted to any other tenant in the
Building, and (c) in the event of an assignment of this, such assignee shall be
a state or federally chartered bank (not a credit union) having a tangible net
worth calculated in accordance with generally accepted accounting principles of
at least equal to $20,000,000.00 (a “Permitted Transfer”).  In the event of a
Permitted Transfer, Tenant shall not be released from liability under the Lease.
The term “Affiliate” means any person or entity controlling, controlled by or
under common control with Tenant or Landlord, as applicable. In addition,
without the prior written consent of Landlord, Tenant may assign this Lease or
sublease or license all or any portion of the Premises to or permit the Premises
to be occupied by any member firm of Tenant, or any entity comprised in whole or
in part, of any former, current and/or future division or group of Tenant,
regardless of the form of such entity and regardless of whether Tenant has or
retains any ownership interest therein, provided, however, any Alterations
required as a result of such Permitted Transfer shall be subject to Landlord’s
reasonable approval and Section 8.C.

 

25

--------------------------------------------------------------------------------


 

E.            Exercisable by Transferee.  Tenant shall have the right to
transfer to any Permitted Transferee pursuant to a Permitted Transfer of the
entire interest in this Lease the right to exercise all remaining extension
options, expansion options, preferential rights, right of first refusal, and any
other valid and unexercised rights Tenant has in connection with this Lease at
the time of Transfer.

 

F.             Expedited Arbitration for Unreasonable Withholding of Consent. 
In the event Tenant claims that Landlord unreasonably withheld its consent to a
proposed Transfer by Tenant, Tenant shall send Landlord a written notice within
5 days of Landlord’s decision to withhold consent (the “Dispute Notice”),
specifying the grounds on which Tenant claims the consent was unreasonably
withheld and electing to have the dispute resolved by an arbitration (the
“Arbitration”).  In the Dispute Notice, Tenant shall designate an arbitrator of
its selection who meets the qualifications provided below.  Within 5 days after
receipt of the Dispute Notice, Landlord shall notify Tenant of its selection of
an arbitrator who meets the qualifications provided below.  Landlord’s and
Tenant’s arbitrators shall then select a third, neutral arbitrator who meets the
qualifications provided below.  The Arbitration shall be held at such neutral
arbitrator’s office.  Each of the arbitrators shall (1) have at least ten (10)
years’ experience in either managing Class A mixed-use retail and office
buildings or representing owners in the leasing of Class A mixed-use retail and
office buildings, (2) not have represented Landlord or Tenant during the
preceding five years, and (3) have general experience and competence in
determining the issue at hand, and being registered with the American
Arbitration Association (or its equivalent, should the American Arbitration
Association not then be in existence).  The Arbitration shall be held on a
mutually agreeable date which shall be no less than 10 days and no more than 20
days after Landlord’s receipt of the Dispute Notice.  The Arbitration shall be
conducted in accordance with the rules of the American Arbitration Association
and the scope of the arbitrators’ inquiry and determination shall be strictly
limited to whether Landlord has been reasonable in withholding its consent to
the proposed Transfer.  The determination of the majority of the arbitrators
shall be conclusive and binding upon the parties and shall be made within 5 days
after completion of the Hearing.  The losing party shall pay all of the fees and
expenses of the 3 arbitrators.  In the event the arbitrators find that Landlord
unreasonably withheld its consent to the proposed Transfer, Tenant may proceed
with the proposed Transfer provided Tenant complies with all the terms and
conditions of this Lease.  The arbitrators’ decision may be entered as a final
judgment in the court records of the applicable jurisdiction.

 

11.          Liens.

 

If any mechanic’s or other liens are placed upon the Property, Premises or
Tenant’s leasehold interest in connection with any work or service done or
purportedly done by or for the benefit of Tenant, then Tenant shall, within 20
days of notice from Landlord of the filing of the lien, fully discharge the lien
by settling the claim which resulted in the lien or by bonding or insuring over
the lien in the manner prescribed by the applicable lien Law.  If Tenant fails
to discharge the lien, then, in addition to any other right or remedy of
Landlord, Landlord may bond or insure over the lien or otherwise discharge the
lien.  Tenant shall reimburse Landlord for any amount paid or incurred by
Landlord to bond or insure over the lien or discharge the lien, including,
without limitation, reasonable attorneys’ fees, within 30 days after receipt of
an invoice from Landlord.

 

26

--------------------------------------------------------------------------------


 

12.          Indemnity and Waiver of Claims.

 

A.            Tenant’s Indemnity.  Subject to Section 14 and Section 20.B,
Tenant shall indemnify, defend and hold Landlord, its trustees, Affiliates,
subsidiaries, members, principals, beneficiaries, partners, officers, directors,
shareholders, employees, Mortgagee(s) (defined in Section 24) and agents
(including the manager of the Property) harmless against and from all
liabilities, obligations, damages, penalties, claims, actions, costs, charges
and expenses, including, without limitation, reasonable attorneys’ fees and
other professional fees, which may be imposed upon, incurred by or asserted
against any of such indemnified parties that arise out of or in connection with
any damage or injury (i) occurring in the Premises, except to the extent caused
by the negligence or willful misconduct of Landlord or any of its employees,
agents or contractors (collectively, “Landlord Parties”); (ii) occurring in
connection with or in any way related to Tenant’s Telecommunications Equipment,
except to the extent caused by the negligence or willful misconduct of Landlord
or any of the Landlord Parties; (iii) occurring in connection with or in any way
related to any ITM, except to the extent caused by the negligence or willful
misconduct of Landlord or any of the Landlord Parties or (iv) occurring
elsewhere in the Building or on the Property to the extent caused by the
negligence or willful misconduct of Tenant or any assignees, subtenants and
licensees claiming by, through or under Tenant, or any of their respective
agents, contractors, employees and invitees (collectively, “Tenant Parties”).

 

B.            Landlord’s Indemnity.  Subject to Section 14 and Section 20.A,
Landlord shall indemnify, defend and hold Tenant, its trustees, members,
principals, beneficiaries, partners, officers, directors, shareholders,
employees and agents harmless against and from all liabilities, obligations,
damages, penalties, claims, actions, costs, charges and expenses, including,
without limitation, reasonable attorneys’ fees and other professional fees,
which may be imposed upon, incurred by or asserted against any of such
indemnified parties that arise out of or in connection with any damage or injury
occurring in the Premises, the Building or on the Property to the extent caused
by the negligence or willful misconduct of any of the Landlord Parties.

 

13.          Insurance.

 

A.            Tenant’s Insurance.  Tenant shall carry and maintain the following
insurance (“Tenant’s Insurance”), at its sole cost and expense:  (1) commercial
general liability insurance applicable to the Premises and its appurtenances,
Tenant’s Telecommunications Equipment, and any ITM providing, on an occurrence
basis, a minimum combined single limit of $5,000,000 (coverage in excess of
$1,000,000 may be provided by way of an umbrella/excess liability policy), and
contractual liability, including the indemnification provisions contained in
this Lease; and (2) special form (formerly “all risk”) property insurance on
Tenant’s Property, Tenant’s Telecommunications Equipment and any ITM.  Any
company underwriting any of Tenant’s Insurance shall have an A.M. Best Insurance
Guide rating of not less than A-VIII.  All commercial general liability shall
name Landlord (or any successor), Landlord’s property manager and Landlord’s
Mortgagee (if any and provided that Landlord has given Tenant 30 days prior
written notice of the same), as “additional insureds” and shall be primary with
Landlord’s policy being secondary and noncontributory.  Tenant shall provide
Landlord with a certificate of insurance evidencing Tenant’s Insurance prior to
the earlier to occur of the Commencement Date or the date Tenant is provided
with possession of the Premises.  Tenant may maintain any of its

 

27

--------------------------------------------------------------------------------


 

required insurance coverages under a blanket policy of insurance, provided the
same is sufficient to maintain the types and levels of insurance required under
this Lease.  If Tenant fails to comply with the foregoing insurance requirements
or to deliver to Landlord the certificates or evidence of coverage required
herein, and such failure continues for 15 days after delivery of notice of such
failure to Tenant, Landlord, in addition to any other remedy available pursuant
to this Lease or otherwise, may, but shall not be obligated to, obtain such
insurance and Tenant shall pay to Landlord on demand the premium costs thereof,
plus an administrative fee of 5% of such cost.

 

B.                                    Landlord’s Insurance.  Landlord shall
maintain (1) commercial general liability insurance applicable to the Property
providing, on an occurrence basis, a minimum of $5,000,000 per
occurrence/general aggregate (coverage in excess of $1,000,000 may be provided
by way of an umbrella/excess liability policy), and contractual liability,
including the indemnification provisions contained in this Lease; and
(2) special form (formerly “all risk”) property insurance on the Building and
all improvements therein, including flood, in the amount of the replacement cost
thereof, as reasonably estimated by Landlord.  Any company underwriting any of
Landlord’s insurance required by this Section 13.B shall have an A.M. Best
Insurance Guide rating of not less than A-VIII.  The foregoing insurance and any
other insurance carried by Landlord may be effected by a policy or policies of
blanket insurance (provided the same is sufficient to maintain the types and
levels of insurance required under this Lease).

 

14.                               Mutual Waiver of Subrogation.

 

Notwithstanding anything in this Lease to the contrary, Landlord and Tenant
shall cause their respective insurance carriers and any other party claiming
through or under such carriers, by way of subrogation or otherwise, to waive any
and all rights of recovery, claim, action or causes of action against the other
party and such other party’s trustees, principals, beneficiaries, partners,
officers, directors, agents, and employees, for any loss of or damage to or loss
of use of the Building, the Premises, any personal property of Landlord, any
additions or improvements to the Building or the Premises, or any contents
thereof, INCLUDING ALL RIGHTS (BY WAY OF SUBROGATION OR OTHERWISE) OF RECOVERY,
CLAIMS, ACTIONS OR CAUSES OF ACTION ARISING OUT OF THE NEGLIGENCE OF ANY
LANDLORD PARTIES OR THE NEGLIGENCE OF ANY TENANT PARTIES, which loss or damage
is (or would have been, had the insurance required by this Lease been carried)
covered by insurance.

 

15.                               Casualty Damage.

 

A.                                    Restoration or Termination by Landlord. 
If all or any part of the Premises are damaged by fire or other casualty, Tenant
shall promptly notify Landlord in writing.  Landlord shall have the right to
terminate this Lease if:  (1) the Building shall be damaged so that substantial
alteration or reconstruction of the Building shall be required (whether or not
the Premises have been damaged) and Landlord elects not to restore the Building
and Landlord simultaneously terminates all other leases in the Building;
(2) Landlord is not permitted by Law to rebuild the Building in substantially
the same form as existed before the fire or casualty; (3) the Premises have been
materially damaged and there is less than 2 years of the Term remaining on the
date of the casualty and Tenant does not exercise any remaining option to renew
this Lease within 30 days after Tenant receives Landlord’s written election to
terminate this Lease; or

 

28

--------------------------------------------------------------------------------


 

(4) any Mortgagee requires that the insurance proceeds be applied to the payment
of the mortgage debt and Landlord does not have the right under its loan
agreement to require that such proceeds be made available for the repair or
reconstruction of the Building and Landlord elects not to restore the Building
and Landlord simultaneously terminates all other leases of similarly affected
tenants in the Building.  Landlord may exercise its right to terminate this
Lease by notifying Tenant in writing within 90 days after the date of the
casualty.  If Landlord does not terminate this Lease under this Section 15.A,
Landlord shall commence and proceed with reasonable diligence to repair and
restore the Building and/or the Premises to substantially the same condition as
existed immediately prior to the date of damage.  However, provided Landlord has
complied with Landlord’s requirements to purchase and maintain insurance as set
forth in this Lease, in no event shall Landlord be required to spend more than
the insurance proceeds received by Landlord.

 

B.                                    Timing for Repair; Termination by Either
Party.  If all or any portion of the Premises is damaged as a result of fire or
other casualty, or such fire or other casualty renders the general Building
systems inoperable such that a substantial portion of the Building cannot be
used and occupied or the Premises cannot be accessed or used for business
operations, Landlord shall, as soon as reasonably possible, cause an architect
or general contractor selected by Landlord to provide Landlord and Tenant with a
written estimate of the amount of time required to substantially complete the
repair and restoration of the Premises, using standard working methods
(“Completion Estimate”).  If the Completion Estimate indicates that the
restoration of the Premises to its condition prior to the casualty cannot be
substantially completed within 300 days from the date of the fire or other
casualty (or 90 days if the damage occurs in the last year of the Term and
Tenant does not elect to exercise any then-unexercised renewal options), then
regardless of anything in Section 15.A above to the contrary, either party shall
have the right to terminate this Lease by giving written notice to the other of
such election within 10 Business Days after receipt of the Completion Estimate. 
If neither party terminates this Lease under this Section 15.B, then Landlord
shall repair and restore the Premises in accordance with, and subject to the
limitations of, Section 15.A.  If Landlord fails to complete such repairs to the
Premises within 300 days from the date of the fire or other casualty (or 90 days
if the damage occurs in the last year of the Term and Tenant does not elect to
exercise any then-unexercised renewal options), then Tenant shall have the right
to terminate this Lease following 60 days written notice given after such 300
day period, but prior to completion of the repairs.

 

C.                                    Abatement.  In the event any portion of
the Premises is Untenantable as a result of a fire or other casualty, the Rent
shall abate for the portion of the Premises that is Untenantable until
substantial completion of the repairs and restoration required to be made by
Landlord pursuant to Section 15.B; provided, however, if the fire or casualty
affects more than 75% of the Premises, more than 75% of any floor within the
Premises, or Tenant’s access to and from the Premises or such floor, and Tenant
elects not to use any of the Premises or such floor, as the case may be, there
shall be a full abatement of the Rent for the Premises or such floor, as
applicable.  Landlord and Tenant hereby waive the provisions of any Law relating
to the matters addressed in this Section 15, and agree that their respective
rights for damage to or destruction of the Premises shall be those specifically
provided in this Lease.

 

29

--------------------------------------------------------------------------------


 

16.                               Condemnation.

 

Either party may terminate this Lease if the whole or any material part of the
Premises are taken or condemned for any public or quasi-public use under Law, by
eminent domain or private purchase in lieu thereof (a “Taking”).  Landlord shall
also have the right to terminate this Lease if there is a Taking of any portion
of the Building or Property which would leave the remainder of the Building
unsuitable for use as a mixed-use and retail office building in a manner
substantially comparable to the Building’s use prior to the Taking.  In order to
exercise its right to terminate this Lease under this Section 16, Landlord or
Tenant, as the case may be, must provide written notice of termination to the
other within 45 days after the terminating party first receives notice of the
Taking.  Any such termination shall be effective as of the date the physical
taking of the Premises or the portion of the Building or Property occurs.  If
this Lease is not terminated, the Rentable Square Footage of the Building, the
Rentable Square Footage of the Premises and Tenant’s Pro Rata Share shall, if
applicable, be appropriately adjusted by Landlord.  In addition, Rent for any
portion of the Premises taken or condemned shall be abated during the unexpired
Term effective when the physical taking of the portion of the Premises occurs. 
All compensation awarded for a Taking, or sale proceeds, shall be the property
of Landlord, any right to receive compensation or proceeds being expressly
waived by Tenant.  However, Tenant may file a separate claim at its sole cost
and expense for Tenant’s trade fixtures, equipment, furniture and other personal
property within the Premises (“Tenant’s Property”) and Tenant’s reasonable
moving and relocation expenses, loss of business and other claims that Tenant
may have.  Notwithstanding anything to the contrary set forth in this Lease, if
a Taking of any portion of the Premises leaves the balance unsuitable for
Tenant’s use as a mixed-use retail and office building, or if a Taking of any
portion of the Building permanently deprives the Premises or the Building of
reasonably adequate access or parking, then Tenant may terminate this Lease by
giving written notice to Landlord effective as of the date of Taking.

 

17.                               Events of Default.

 

Tenant shall be considered to be in default under this Lease upon the occurrence
of any of the following events of default (each, an “Event of Default”):

 

A.                                    Tenant’s failure to pay when due all or
any portion of the Rent, and such failure continues for 5 days after written
notice from Landlord to Tenant that Rent is past due (“Monetary Default”).

 

B.                                    Tenant’s failure (other than a Monetary
Default) to comply with any term, provision or covenant of this Lease, if the
failure is not cured within 30 days after written notice to Tenant.  However, if
Tenant’s failure to comply cannot reasonably be cured within 30 days, Tenant
shall be allowed additional time as is reasonably necessary (but in no event
more than an additional 90 days) to cure the failure so long as:  (1) Tenant
commences to cure the failure within 10 days following Landlord’s initial
written notice, and (2) Tenant diligently pursues a course of action that will
cure the failure and bring Tenant back into compliance with this Lease.

 

C.                                    Tenant becomes insolvent, files a petition
for protection under the U.S. Bankruptcy Code (or similar Law) or a petition is
filed against Tenant under such Laws and is not dismissed within sixty (60) days
after the date of such filing, makes a transfer in fraud of

 

30

--------------------------------------------------------------------------------


 

creditors or makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts when due.

 

18.                               Remedies.

 

A.                                    Landlord’s Remedies.  Upon any Event of
Default, and for so long as the same remains uncured (if curable), Landlord
shall have the right without notice or demand (except as provided in Section 17)
to pursue any of its rights and remedies at Law or in equity, including any one
or more of the following remedies:

 

(1)                                 Terminate this Lease, in which case Tenant
shall immediately surrender the Premises to Landlord.  If Tenant fails to
surrender the Premises, Landlord may, in compliance with applicable Law and
without prejudice to any other right or remedy, enter upon and take possession
of the Premises and expel and remove Tenant, Tenant’s Property and any parties
occupying all or any part of the Premises.  Tenant shall pay Landlord on demand
the amount of all past due Rent, all Costs of Reletting (defined below) and any
deficiency that may arise from reletting or the failure to relet the Premises. 
“Costs of Reletting” shall include commercially reasonable costs, losses and
expenses incurred by Landlord in reletting all or any portion of the Premises,
including the cost of removing and storing Tenant’s furniture, trade fixtures,
equipment, inventory or other property, repairing and/or demolishing the
Premises, removing and/or replacing Tenant’s signage and other fixtures, making
the Premises ready for a new tenant, including the cost of advertising,
commissions, architectural fees, legal fees and leasehold improvements, and any
allowances and/or concessions provided by Landlord.

 

(2)                                 Terminate Tenant’s right to possession of
the Premises and change the locks as permitted by Law, and, in compliance with
applicable Laws, expel and remove Tenant, Tenant’s Property and any parties
occupying all or any part of the Premises.  If Landlord terminates Tenant’s
possession of the Premises under this Section 18.A(2), Landlord shall have no
obligation to post any notice and Landlord shall have no obligation whatsoever
to tender to Tenant a key for new locks installed in the Premises.  Landlord may
(but shall not be obligated to) relet all or any part of the Premises, without
notice to Tenant, for a term that may be greater or less than the balance of the
Term and on such conditions (which may include concessions, free rent and
alterations of the Premises) and for such uses as Landlord in its reasonable
discretion shall determine.  Landlord may collect and receive all rents and
other income from the reletting.  Tenant shall pay Landlord on demand all past
due Rent, all Costs of Reletting and any deficiency arising from the reletting
or failure to relet the Premises.  Landlord shall not be responsible or liable
for the failure to relet all or any part of the Premises or for the failure to
collect any Rent, except to the extent provided in Section 18.C.  The re-entry
or taking of possession of the Premises shall not be construed as an election by
Landlord to terminate this Lease unless a written notice of termination of this
Lease is given to Tenant.

 

(3)                                 Cure such Event of Default for Tenant at
Tenant’s expense.

 

(4)                                 Withhold or suspend payment of sums Landlord
would otherwise be obligated to pay to Tenant under this Lease or any other
agreement.

 

31

--------------------------------------------------------------------------------


 

(5)                                 Recover such other actual damages in
addition to or in lieu of the foregoing as may be permitted from time to time by
applicable Law, excluding however, consequential, special and punitive damages.

 

B.                                    Tenant Not Relieved from Liabilities. 
Unless expressly provided in this Lease, the repossession or re-entering of all
or any part of the Premises or Landlord’s exercise of any other remedy either as
provided herein or otherwise, shall not relieve Tenant of its liabilities and
obligations under this Lease including, without limitation, Tenant’s liability
for the payment of Rent or any other damages Landlord may incur by reason of
Tenant’s breach.  In addition, Tenant shall not be relieved of its liabilities
under this Lease, nor be entitled to any damages hereunder, based upon minor or
immaterial errors in the exercise of Landlord’s remedies.  No right or remedy of
Landlord shall be exclusive of any other right or remedy.  Each right and remedy
shall be cumulative and in addition to any other right and remedy now or
subsequently available to Landlord at Law or in equity.  If Tenant fails to pay
any amount when due hereunder (after the expiration of any applicable grace or
cure period), Landlord shall be entitled to receive interest on any unpaid item
of Rent from the date initially due (without regard to any applicable grace
period) at a per annum rate equal to the lesser of 12% or the highest rate
permitted by Law (the “Default Rate”).  In addition, if Tenant fails to pay any
item or installment of Rent when due (after the expiration of any applicable
grace or cure period), Tenant shall pay Landlord an administrative fee equal to
5% of the past due Rent; provided, however, Landlord waives its right to impose
the administrative fee against Tenant for the first time in any consecutive 12
month period Tenant fails to pay any amount within 5 days after becoming due
under this Lease.  However, in no event shall the charges permitted under this
Section 18.B or elsewhere in this Lease, to the extent they are considered
interest under applicable Law, exceed the maximum lawful rate of interest.  If
any payment by Tenant of an amount deemed to be interest results in Tenant
having paid any interest in excess of that permitted by Law, then it is the
express intent of Landlord and Tenant that all such excess amounts theretofore
collected by Landlord be credited against the other amounts owing by Tenant
under this Lease.  Receipt by Landlord of Tenant’s keys to the Premises shall
not constitute an acceptance or surrender of the Premises.

 

C.                                    Mitigation of Damages.  For so long as an
Event of Default exists, Landlord shall use objectively reasonable efforts to
mitigate damages by reletting the Premises.   Notwithstanding Landlord’s duty to
mitigate its damages as provided herein, Landlord shall not be obligated (i) to
give any priority to reletting Tenant’s space in connection with its leasing of
space in the Building or any complex of which the Building is a part, or (ii) to
accept below market rental rates for the Premises or any rate that would
negatively impact the market rates for the Building.

 

D.                                    Waiver of Landlord’s Lien.  Landlord
hereby expressly waives and negates any and all statutory, contractual and
constitutional landlord’s liens and security interests on all property of Tenant
now or hereafter placed in or upon the Premises.

 

E.                                     Landlord Defaults and Tenant Remedies. 
Except as otherwise provided in this Lease and specifically subject to Sections
3.F and 19, if Landlord fails in the performance of any of Landlord’s
obligations under this Lease and such failure continues for 10 days with respect
to monetary defaults or 30 days (or such longer period of time as is reasonably
necessary to remedy

 

32

--------------------------------------------------------------------------------


 

such default, provided Landlord shall commence such cure within 30 days after
receipt of written notice from Tenant and continuously and diligently pursue
such remedy at all times until such default is cured) as to non-monetary
defaults, after in each instance Landlord’s receipt of written notice thereof
from Tenant, then Tenant shall be entitled to exercise any remedies that Tenant
may have at law or in equity.

 

19.                               Landlord Payment Defaults.

 

If Landlord fails to pay when due any portion of the Reimbursement Allowance
(subject to the provisions of the Work Letter), and such failure continues for a
period of thirty (30) days after written notice of such failure to Landlord (and
to any mortgagee of Landlord of which Tenant has received written notice or
entered into a subordination, attornment and non-disturbance agreement) from
Tenant, without amendment by or regard to any provision regarding the timing of
such failure becoming a default by Landlord hereunder, including the provisions
of Section 18.E hereof; then, in such event, Tenant may provide Landlord with a
second (2nd) written notice of the failure which states, in conspicuous bold
font “NOTICE: LANDLORD’S FAILURE TO RESPOND TO THIS NOTICE MAY RESULT IN TENANT
HAVING OFF-SET RIGHTS IN ACCORDANCE WITH THE LEASE.”, and if such failure is not
cured within 10 Business Days after such second (2nd) written notice from Tenant
to Landlord of the demand for such payment (without amendment by or regard to
any provision regarding the timing of such failure becoming a default by
Landlord hereunder, including the provisions of Section 18.E hereof), then, and
conditioned upon no Event of Default by Tenant then existing, Tenant may offset
the amounts thereof then due to Tenant, together with interest thereon at the
Default Rate, calculated from the date such amounts were due to Tenant until so
offset or otherwise reimbursed to Tenant, against Tenant’s obligation to pay
Rent hereunder.

 

20.                               Limitation of Liability.

 

A.                                    Landlord.  Tenant does hereby acknowledge
and agree that none of the owners (but does not excuse the co-owner entities
that comprise Landlord from liability), investors, members, stockholders,
shareholders, partners, officers, or directors of Landlord shall be liable for
any default by Landlord under this Lease or for the performance by Landlord of
any of its obligations under this Lease.  Anything in this Lease to the contrary
notwithstanding, Tenant agrees, on its behalf and on behalf of its successors
and assigns, that any liability or obligation of Landlord under this Lease shall
only be enforced against Landlord’s interest in the Property (including all
rents, proceeds from any sale or transfer, and insurance or condemnation
award(s) in respect to such Property), and no other property or assets of
Landlord, disclosed or undisclosed, will be subject to levy, execution or other
enforcement procedure for the satisfaction of Tenant’s remedies under or with
respect to this Lease, the relationship of Landlord and Tenant hereunder or
Tenant’s use and occupancy of the Premises. Tenant hereby waives all claims
against all Landlord Parties for consequential, special or punitive damages
allegedly suffered by any Tenant Parties.

 

B.                                    Tenant.   Landlord does hereby acknowledge
and agree that none of the owners, investors, members, stockholders,
shareholders, partners, officers, or directors of the Tenant shall

 

33

--------------------------------------------------------------------------------


 

be liable for any default by Tenant under this Lease or for the performance by
Tenant of any of its obligations under this Lease.  Landlord hereby agrees to
look solely to the assets of Tenant for the recovery of any damages arising out
of Tenant’s default of its obligations under this Lease or for the enforcement
of the performance by Tenant of any of its obligations under this Lease. 
Landlord hereby waives all claims against all Tenant Parties for consequential,
special or punitive damages allegedly suffered by any Landlord Parties.

 

21.                               No Waiver.

 

Either party’s failure to declare a default immediately upon its occurrence or
delay in taking action for a default shall not constitute a waiver of the
default, nor shall it constitute an estoppel.  Except as expressly provided
otherwise herein, either party’s failure to enforce its rights for a default
shall not constitute a waiver of its rights regarding any subsequent default.

 

22.                               Tenant’s Right to Possession.

 

Provided Tenant pays the Rent and fully performs all of its other covenants and
agreements under this Lease, Landlord covenants that Tenant shall have the right
to peacefully occupy the Premises, subject to the terms of this Lease.  This
covenant and all other covenants of Landlord shall be binding upon Landlord and
its successors only during its or their respective periods of ownership of the
Building, and shall not be a personal covenant of any Landlord Parties.

 

23.                               Holding Over.

 

Except for any permitted occupancy by Tenant under Section 27, if Tenant or any
party claiming by, through or under Tenant fails to surrender the Premises at
the expiration or earlier termination of this Lease, the continued occupancy of
the Premises shall be that of a tenancy at sufferance.  Tenant shall pay an
amount (on a per month basis without reduction for partial months during the
holdover) equal to 150% of the Base Rent and 100% of the OE Payment due for the
period immediately preceding the holdover; provided, however, so long as no
other uncured event of default exists under the Lease, for the first four
(4) months of any such holdover Tenant shall pay only 125% of such amount and
100% of the OE Payment. Tenant shall otherwise continue to be subject to all of
Tenant’s obligations under this Lease.

 

24.                               Subordination to Mortgages; Estoppel
Certificate.

 

Tenant accepts this Lease subject and subordinate to any mortgage(s), deed(s) of
trust, ground lease(s) or other lien(s) now or subsequently affecting the
Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively, a “Mortgage”), provided that
Landlord delivers to Tenant a fully executed subordination and non-disturbance
agreement from Mortgagee (the “SNDA”) which shall be revised to incorporate
commercially reasonable changes agreed upon by Tenant and such Mortgagee.  As a
condition to the effectiveness of this Lease, Landlord agrees to deliver to
Tenant an SNDA in form and content reasonably acceptable to Tenant in connection
with the execution of this Lease.  The party having the benefit of a Mortgage
shall be referred to as a “Mortgagee.”  In lieu of having the Mortgage be
superior to this Lease, a Mortgagee shall have the right at any time to

 

34

--------------------------------------------------------------------------------


 

subordinate its Mortgage to this Lease.  If requested by a successor-in-interest
to all or a part of Landlord’s interest in this Lease, Tenant shall, without
charge, attorn to the successor-in-interest.  Tenant shall, within 10 Business
Days after receipt of a written request from Landlord, execute and deliver an
estoppel certificate to those parties as are reasonably requested by Landlord
(including a Mortgagee or prospective purchaser).  The estoppel certificate
shall include a statement certifying that this Lease is unmodified (except as
identified in the estoppel certificate) and in full force and effect, describing
the dates to which Rent and other charges have been paid, representing that, to
the best of Tenant’s knowledge, there is no default (or stating with specificity
the nature of the alleged default) and certifying other matters with respect to
this Lease that may reasonably be requested.

 

25.                               Attorneys’ Fees.

 

If either party institutes a suit against the other for violation of or to
enforce any covenant or condition of this Lease, or if either party intervenes
in any suit in which the other is a party to enforce or protect its interest or
rights, the prevailing party shall be entitled to all of its costs and expenses,
including, without limitation, reasonable attorneys’ fees.  The term “prevailing
party” is defined to mean the party who obtains a determination of wrongful
conduct by the other party regardless of whether actual damages are awarded.

 

26.                               Notice.

 

If a demand, request, approval, consent or notice (collectively, a “notice”)
shall or may be given to either party by the other, the notice shall be in
writing and delivered by hand or sent by registered or certified mail with
return receipt requested, or sent by overnight or same day courier service, or
sent by facsimile, at the party’s respective Notice Address(es) set forth in
Section 1.M, except that if Tenant has vacated the Premises (or if the Notice
Address for Tenant is other than the Premises, and Tenant has vacated such
address) without providing Landlord a new Notice Address, Landlord may serve
notice in any manner described in this Section or in any other manner permitted
by Law.  Each notice shall be deemed to have been received or given on the
earlier to occur of actual delivery (which, in the case of delivery by
facsimile, shall be deemed to occur at the time of delivery indicated on the
electronic confirmation of the facsimile) or the date on which delivery is first
refused, or, if Tenant has vacated the Premises or the other Notice Address of
Tenant without providing a new Notice Address, 3 days after notice is deposited
in the U.S. mail or with a courier service in the manner described above. 
Either party may, at any time, change its Notice Address by giving the other
party written notice of the new address in the manner described in this
Section 26.

 

27.                               Reserved Rights.

 

This Lease does not grant any rights to light or air over or about the
Building.  Landlord excepts and reserves exclusively to itself the use of: 
(A) roofs, (B) telephone, electrical and janitorial closets, (C) equipment
rooms, Building risers or similar areas that are used by Landlord for the
provision of Building services, (D) rights to the land and improvements below
the floor of the Premises, (E)  improvements and air rights above the Premises,
(F) the improvements and air rights outside the demising walls of the Premises,
(G) the areas within the Premises used for the

 

35

--------------------------------------------------------------------------------


 

installation of utility lines and other installations serving occupants of the
Building, and (H) any other areas designated from time to time by Landlord as
service areas of the Building; provided that Landlord’s use of such rights does
not materially adversely affect Tenant’s ability to use the Premises for the
Permitted Use.    Notwithstanding anything to the contrary contained herein, in
the exercise of any of the foregoing reserved rights set forth in this
Section 27, and except as otherwise permitted pursuant to this Lease,
(1) Landlord shall use reasonable and diligent efforts not to unreasonably
interfere with (i) Tenant’s use and occupancy of or its business operations in
the Premises, (ii) its use of any and all Common Areas of the Building
including, without limitation, the Parking Facilities, (iii) its use of and
access to and egress from the Premises and the Building, and (iv) Tenant’s
signage rights granted under this Lease; (2) Landlord shall not materially
increase any of Tenant’s obligations hereunder or materially diminish any of its
rights hereunder, including, without limitation, increasing any Rent
obligations; and (3) Landlord shall not alter the nature or character of the
Building from a Class AA mixed-use office and retail building.  As used herein,
“reasonable and diligent efforts” shall include use of overtime labor so that
work can be performed after Normal Business Hours, if same can be accomplished
without material additional cost.

 

28.                               Surrender of Premises.

 

At the expiration or earlier termination of this Lease or Tenant’s right of
possession, Tenant shall quit and surrender the Premises to Landlord, broom
clean, and in good order, condition and repair, ordinary wear and tear and
casualty excepted, Tenant shall have no obligation to remove or restore any
improvements to the Premises or Building (including without limitation, any
vault installed in the Premises), or any cables installed in the Premises or
Building.  All improvements to the Premises shall be owned by Landlord and shall
remain upon the Premises without compensation to Tenant.  If Tenant fails to
remove any of Tenant’s Property upon termination of this Lease or of Tenant’s
right to possession, Landlord may deem all or any part of Tenant’s Property to
be abandoned and Landlord shall be entitled to retain or to remove the same, and
Landlord shall not be responsible for the value, preservation or safekeeping
thereof.  Title to any such abandoned Tenant’s Property (except with respect to
any Hazardous Material (defined in Section 29.C)) shall be deemed to be
immediately vested in Landlord.

 

29.                               Hazardous Materials.

 

A.                                    Restrictions.  No Hazardous Material
(defined below) (except for de minimis quantities of household cleaning products
and office supplies used in the ordinary course of Tenant’s business at the
Premises and that are used, kept and disposed of in compliance with Laws) shall
be brought upon, used, kept or disposed of in or about the Premises or the
Property by any Tenant Parties or any of Tenant’s transferees, contractors or
licensees without Landlord’s prior written consent, which consent may be
withheld in Landlord’s sole and absolute discretion.

 

B.                                    Remediation.  Tenant shall promptly notify
Landlord if it suspects Contamination (defined below) in the Premises.  Any
remediation of Contamination caused by a Tenant Party or its contractors or
invitees which is required by Law or which is deemed

 

36

--------------------------------------------------------------------------------


 

necessary by Landlord, in Landlord’s opinion, shall be performed by Landlord and
Tenant shall reimburse Landlord for the cost thereof.

 

C.                                    Landlord Compliance.  For purposes of this
Section 29, a “Hazardous Material” is any substance the presence of which
requires, or may hereafter require, notification, investigation or remediation
under any Laws or which is now or hereafter defined, listed or regulated by any
governmental authority as a “hazardous waste”, “extremely hazardous waste”,
“solid waste”, “toxic substance”, “hazardous substance”, “hazardous material” or
“regulated substance”, or otherwise regulated under any Laws.  “Contamination”
means the existence or any release or disposal of a Hazardous Material, in, on,
under, at or from the Premises, the Building or the Property which may result in
any liability, fine, use restriction, cost recovery lien, remediation
requirement, or other government or private party action or imposition affecting
any Landlord Party.  For purposes of this Lease, claims arising from
Contamination shall include diminution in value, restrictions on use, adverse
impact on leasing space, and all costs of site investigation, remediation,
removal and restoration work, including response costs under CERCLA and similar
statutes. Landlord hereby agrees: (1) that the Building designs indicate no
material amounts of asbestos in the Premises, the Building or other portions of
the Property and (2) no investigation, administrative order, settlement, consent
order or agreement, or litigation with respect to a Hazardous Material is
proposed or threatened in writing by a governmental authority with respect to
the Building or other portions of the Property.  No notice, demand, claim,
citation, complaint, summons, request for information or other communication has
been received by Landlord from any governmental body claiming any violation of
any Hazardous Material Laws or any administrative or court order relating to
Hazardous Materials, except as disclosed to Tenant in writing.  Landlord will
use commercially reasonable efforts to contractually restrict tenants in the
Building from using the Building or any portion thereof for the manufacturing,
treatment, storage or disposal of Hazardous Materials, except as may be common
for use or storage in Class AA projects.  Landlord shall at all times be
responsible for the base Building’s compliance of the non-rentable portions of
the Building with all federal, state and local environmental protection laws,
rules, regulations, or ordinances, including, any administrative and court
orders relating to Hazardous Material, and shall pay for all costs or compliance
therewith except to the extent caused by Tenant or for which Landlord can look
to others contractually or legally bound for payment.  If at any time during the
Term Contamination occurs as a result of an act or omission of Landlord,
Landlord shall, at its expense (and not as an Operating Expense), promptly take
all actions necessary to comply with Laws and to return the Building and the
Property to its condition prior to such Contamination.

 

30.                               Miscellaneous.

 

A.                                    Governing Law; Jurisdiction and Venue;
Severability; Paragraph Headings.  This Lease and the rights and obligations of
the parties shall be interpreted, construed and enforced in accordance with the
Laws of the state in which the Property is located.  All obligations under this
Lease are performable in the county or other jurisdiction where the Property is
located, which shall be venue for all legal actions.  If any term or provision
of this Lease shall be invalid or unenforceable, then such term or provision
shall be automatically reformed to the extent necessary to render such term or
provision enforceable, without the necessity of execution of any amendment or
new document.  The remainder of this Lease shall

 

37

--------------------------------------------------------------------------------


 

not be affected, and each remaining and reformed provision of this Lease shall
be valid and enforced to the fullest extent permitted by Law.  The headings and
titles to the Articles and Sections of this Lease are for convenience only and
shall have no effect on the interpretation of any part of this Lease.  The words
“include”, “including” and similar words will not be construed restrictively to
limit or exclude other items not listed.

 

B.                                    Recording.  Neither Landlord nor Tenant
shall record this Lease.  Notwithstanding the foregoing, simultaneously with the
execution of this Lease, Landlord and Tenant shall enter into the Memorandum of
Lease attached hereto as Exhibit H for the purpose of recording the same, and
Tenant may, at Tenant’s expense, record the same.

 

C.                                    Force Majeure.  Whenever a period of time
is prescribed for the taking of an action by Landlord or Tenant, the period of
time for the performance of such action shall be extended by the number of days
that the performance is actually delayed due to strikes, acts of God, shortages
of labor or materials, war, terrorist attacks (including bio-chemical attacks),
civil disturbances and other causes beyond the reasonable control of the
performing party (“Force Majeure”).  Any delay in any obligation undertaken by a
party under this Lease resulting from Force Majeure shall be referred to herein
as a “Force Majeure Delay”.  However, Force Majeure Delays shall not extend any
period of time for the payment of Rent or other sums payable by either party or
any period of time for the written exercise of an option or right by either
party.

 

D.                                    Transferability; Release of Landlord. 
Landlord shall have the right to transfer and assign, in whole or in part, all
of its rights and obligations under this Lease and in the Building and/or
Property referred to herein, and upon such transfer Landlord shall be released
from any further obligations hereunder accruing after the date of such transfer,
and, provided that the successor in interest has assumed all of the obligations
of Landlord under this Lease, Tenant agrees to look solely to the successor in
interest of Landlord for the performance of such obligations. Notwithstanding
anything to the contrary contained in this Lease, prior to the date that the
Building is Substantially Complete, Landlord shall not have the right to
transfer or assign this Lease to any other party other than to an Affiliate of
Landlord or a Mortgagee, without the written consent of Tenant, which shall not
be unreasonably withheld, conditioned or delayed.

 

E.                                     Brokers.  Tenant represents that it has
dealt directly with and only with Lincoln Property Company Commercial, Inc.
(whose commission shall be paid by Landlord pursuant to a separate written
agreement and as reflected in a lease entered into between Landlord and Hilltop
Holdings, Inc., who is an Affiliate of Tenant) in connection with this Lease. 
Landlord represents that it has dealt directly with and only with Myers
Commercial, Inc. pursuant to a separate written agreement in connection with
this Lease.  TENANT AND LANDLORD SHALL EACH INDEMNIFY THE OTHER AGAINST ALL
COSTS, EXPENSES, ATTORNEYS’ FEES, LIENS AND OTHER LIABILITY FOR COMMISSIONS OR
OTHER COMPENSATION CLAIMED BY ANY BROKER OR AGENT CLAIMING THE SAME BY, THROUGH
OR UNDER THE INDEMNIFYING PARTY, OTHER THAN THE BROKER(S) SPECIFICALLY
IDENTIFIED ABOVE.

 

F.                                      Authority; Joint and Several Liability. 
Landlord covenants, warrants and represents that each individual executing,
attesting and/or delivering this Lease on behalf of Landlord is authorized to do
so on behalf of Landlord, this Lease is binding upon and

 

38

--------------------------------------------------------------------------------


 

enforceable against Landlord, and Landlord is duly organized and legally
existing in the state of its organization and is qualified to do business in the
state in which the Premises are located.  Similarly, Tenant covenants, warrants
and represents that each individual executing, attesting and/or delivering this
Lease on behalf of Tenant is authorized to do so on behalf of Tenant, this Lease
is binding upon and enforceable against Tenant and Tenant is duly organized and
legally existing in the state of its organization and is qualified to do
business in the state in which the Premises are located.  If there is more than
one Tenant, or if Tenant is comprised of more than one party or entity, the
obligations imposed upon Tenant shall be joint and several obligations of all
the parties and entities.  Notices, payments and agreements given or made by,
with or to any one person or entity shall be deemed to have been given or made
by, with and to all of them. If there is more than one Landlord, or if Landlord
is comprised of more than one party or entity, the obligations imposed upon
Landlord shall be joint and several obligations of all the parties and
entities.  Notices, payments and agreements given or made by, with or to any one
person or entity shall be deemed to have been given or made by, with and to all
of them.

 

G.                                    Time is of the Essence; Relationship;
Successors and Assigns.  Time is of the essence in this Lease.  This Lease shall
create only the relationship of landlord and tenant between the parties, and not
a partnership, joint venture or any other relationship.  This Lease and the
covenants and conditions in this Lease shall inure only to the benefit of and be
binding only upon Landlord and Tenant and their permitted successors and
assigns.

 

H.                                   Survival of Obligations.  The expiration of
the Term, whether by lapse of time or otherwise, shall not relieve either party
of any obligations which accrued prior to or which may continue to accrue after
the expiration or early termination of this Lease.

 

I.                                        Full Agreement; Amendments.  This
Lease contains the parties’ entire agreement regarding the subject matter
hereof.  All understandings, discussions, and agreements previously made between
the parties, written or oral, are superseded by this Lease, and neither party is
relying upon any warranty, statement or representation not contained in this
Lease.  This Lease may be modified only by a written agreement signed by
Landlord and Tenant.  The exhibits and riders attached hereto are incorporated
herein and made a part of this Lease for all purposes.

 

J.                                        Prohibited Persons and Transactions. 
Tenant represents to Landlord: (i) that neither Tenant nor any person or entity
that directly owns a 10% or greater equity interest in it, nor any of its
officers, directors or managing members, is a person or entity with whom U.S.
persons or entities are restricted from doing business under regulations of the
Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons List)
or under Executive Order 13224 (the “Executive Order”) signed on September 24,
2001, and entitled “Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit, or Support Terrorism”, or other Laws (each such
person, a “Prohibited Person”), (ii) that Tenant’s activities do not violate the
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001, or the regulations or orders promulgated thereunder, as they may be
amended from time to time, or other anti-money laundering Laws (the “Anti-Money
Laundering Laws”), and (iii) that throughout the Term of this Lease Tenant shall
comply with the Executive Order and with the

 

39

--------------------------------------------------------------------------------


 

Anti-Money Laundering Laws.  Likewise, Landlord represents to Tenant: (i) that
neither Landlord nor any person or entity that directly owns a 10% or greater
equity interest in it, nor any of its officers, directors or managing members,
is a Prohibited Person, (ii) that Landlord’s activities do not violate
Anti-Money Laundering Laws, and (iii) that throughout the Term, Landlord shall
comply with the Executive Order and with the Anti-Money Laundering Laws.

 

K.                                    Tax Protest.                          
Landlord shall, within 30 days of receipt of the yearly ad valorem tax valuation
notice applicable to the Premises, deliver such valuation notice to Tenant. 
Together with such notice, Landlord shall deliver notice to Tenant indicating
whether Landlord will formally contest Tax Expenses and the ad valorem valuation
of the Project for such year with the applicable taxing authorities.  If
Landlord elects to formally contest Tax Expense or the ad valorem valuation of
the Project, Landlord shall keep Tenant reasonably informed as to the progress
of such contest, copy Tenant on material communications regarding such contest,
and deliver copies of all documentation related to such contest to Tenant. 
Landlord shall not settle any such contest once commenced without first
receiving Tenant’s written consent, which consent shall not be unreasonably
withheld.  If Landlord fails to deliver such notice or elects not to formally
contest Tax Expenses or the ad valorem valuation of the Project, Tenant shall
have the right to contest Tax Expenses and the ad valorem valuation of the
Project, in Landlord’s name and with the reasonable cooperation of Landlord,
with the applicable taxing authorities, within the time frames established by
Law.  Any savings realized (net of expenses) as a result of any such tax contest
shall be credited against Tax Expenses next coming due.

 

L.                                     Method of Calculation.  Tenant is
knowledgeable and experienced in commercial transactions and does hereby
acknowledge and agree that the provisions of this Lease for determining charges
and amounts payable by Tenant are commercially reasonable and valid and
constitute satisfactory methods for determining such charges and amounts as
required by Section 93.012 of the Texas Property Code.  TENANT FURTHER
VOLUNTARILY AND KNOWINGLY WAIVES (TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW) ALL RIGHTS AND BENEFITS OF TENANT UNDER SUCH SECTION, AS IT NOW EXISTS OR
AS IT MAY BE HEREAFTER AMENDED OR SUCCEEDED.

 

M.                                 Waiver of Consumer Rights.  Tenant hereby
waives all its rights under the Texas Deceptive Trade Practices - Consumer
Protection Act, Section 17.41 et seq. of the Texas Business and Commerce Code, a
law that gives consumers special rights and protections.  After consultation
with an attorney of Tenant’s own selection, tenant voluntarily adopts this
waiver.

 

N.                                    Counterpart Signatures.  This Lease may be
executed and delivered (including delivery in electronic format) in counterparts
and each counterpart so delivered which bears the signature of a party hereto
shall be binding as to such party, and all counterparts together shall
constitute the same instrument.

 

31.                               Special Provisions.

 

A.                                    Signage.  Subject to the approval of all
applicable governmental and quasi-governmental entities, and further subject to
all applicable Laws, Landlord hereby grants Tenant the right to have the
following signs at the Building identifying Tenant:

 

40

--------------------------------------------------------------------------------


 

(1)                                 Tenant shall have the right to install and
maintain exterior lighted signage above the first floor Building entrance facing
Hillcrest Avenue and above the first floor Building entrance facing Daniel
Avenue (the “Retail Signage”).

 

(2)                                 In the event that either Landlord or the
Master Association ever construct, or permit to be constructed, a monument sign
on the Property for use by the tenants of the Retail Condominium Unit, Landlord
agrees to install, display and maintain, at Tenant’s sole expense, Tenant’s
signage on such monument sign (the “Monument Signage”).  Signage position on
such Monument Signage is to be based on relative square footage of the tenants
of the Retail Condominium Unit.

 

(3)                                 Tenant shall have the right to install
Tenant’s standard window vinyl and identification signage on the storefront of
the Premises facing the lobby (the “Lobby Signage”). Tenant’s portion of the
Retail Signage, the Monument Signage, and the Lobby Signage shall collectively
be referred to as “Tenant’s Signage”.

 

(4)                                 Upon final approval of Tenant’s Signage by
both Landlord and Tenant, including the size, material, construction and design
of Tenant’s Signage, the final approved rendering of Tenant’s Signage shall be
inserted as Exhibit G hereto.  Neither party shall unreasonably withhold,
condition or delay its consent to Tenant’s Signage.

 

(5)                                 Tenant, at its expense, shall obtain all
necessary governmental permits and certificates required for the installation
and use of Tenant’s Signage, as well as any approvals necessary under applicable
Laws.  Tenant acknowledges that Landlord has made no representation that any of
Tenant’s Signage will comply with applicable Law. Following Tenant’s compliance
with the requirements hereof for such Tenant’s Signage, Landlord shall erect the
Tenant’s Signage in accordance with the approved plans and specifications and
any reasonable requirements of Landlord in connection therewith, in a good and
workmanlike manner, in accordance with all applicable Laws. Following Landlord’s
construction and installation of the Tenant’s Signage, Tenant shall maintain
Tenant’s Signage in a good, working and safe condition and otherwise in
accordance with the terms of this Lease and shall pay all costs associated with
such construction and any maintenance of Tenant’s Signage. All utilities serving
Tenant’s Signage shall be submetered by Landlord, and Tenant shall be solely
responsible for the costs of all utilities serving Tenant’s Signage and all
costs in connection therewith.  Further, if Landlord elects to install an
electronic Building directory in the ground floor lobby area of the Building,
the name and/or logo of Tenant (whose name and/or logo shall be included in any
such directory at all times during the Term of this Lease) shall be organized
and displayed in a manner reasonably determined by Landlord.

 

B.                                    Riser Space.  During the Term, Landlord
shall provide riser space in the Building as mutually agreed upon by Landlord
and Tenant, from, among other locations, the Premises to the roof of the
Building for purposes of any Telecommunications Equipment (hereinafter
defined).  Such riser space shall be used for the installation of conduit
containing control wiring and electrical distribution cabling used to supply the
Premises with emergency power, plus for telecommunications wiring and fiber. 
All costs and expenses associated with the installation, operation, maintenances
and insuring of the conduit shall be borne by Tenant.  There shall be no

 

41

--------------------------------------------------------------------------------


 

rental cost to Tenant for the use of such riser space unless such space
penetrates rentable parking or storage areas.

 

C.                                    Supplemental HVAC.  Subject to all other
applicable provisions of this Lease, including without limitation the provisions
of Section 8 hereof pertaining to Alterations, Tenant shall have the right to
install an additional HVAC unit (the “Supplemental HVAC Unit”) to serve the
Premises, such Supplemental HVAC Unit to be installed either within the Premises
or at such other locations as Landlord shall designate in its sole but
reasonable discretion, and such Supplemental HVAC Unit to be installed in a good
and workmanlike manner, in compliance with all Laws, and at Tenant’s sole cost
and expense.  In addition, once any such Supplemental HVAC Unit is installed,
except as expressly set forth below, Tenant shall be responsible for the
maintenance, repair, upkeep and replacement of the same, all at Tenant’s sole
cost and expense.  Notwithstanding the foregoing, Landlord agrees that it will
perform, at Tenant’s request, the following services related to the Supplemental
HVAC Unit:  replacement of the Supplemental HVAC Unit’s air filters and
replacement of the Supplemental HVAC Unit’s water strainers (the “Landlord HVAC
Work”).  The Landlord HVAC Work will be performed at such times as reasonably
determined by Landlord after Tenant’s request therefor, taking into account
timing to obtain materials or other supplies needed, etc.  The Landlord HVAC
Work will be performed at Tenant’s cost and expense, with Tenant to pay any
costs (including, in addition to costs of materials, costs of labor at
Landlord’s current rate for any labor) associated with such Landlord HVAC Work
within thirty (30) days after receipt of Landlord’s invoice therefor.

 

D.                                    Telecommunications Antenna.  In the event
that an Affiliate of Tenant no longer occupies space in the Building, or in the
event that an Affiliate of Tenant discontinues its use of a portion of the roof
of the Building for the installation of telecommunications equipment, Landlord
and Tenant agree that Tenant shall have the right to no more than 400 square
feet of space available for Tenant on the roof of the Building for the
installation of certain telecommunications equipment (the “Telecommunications
Equipment”), subject to the provisions of this Section 31.D.  The following
provisions shall apply with respect to any such Telecommunications Equipment. 
The quantity, type, size, electrical and transmission capacity, location and
other variables regarding such Telecommunications Equipment shall be subject to
Landlord’s prior approval which shall not be unreasonably withheld, conditioned
or delayed.  The Telecommunications Equipment shall be installed in a good and
workmanlike manner, in compliance with all Laws, and at Tenant’s sole cost and
expense, and Tenant shall be responsible for all upkeep and replacement of the
same, all at Tenant’s sole cost and expense.  The Telecommunications Equipment
will be used only by Tenant and its Affiliates leasing space in the Building and
not by any third parties.  Tenant shall cause its Telecommunications Equipment
not to interfere with the operations of other equipment located on the roof of
the Building, and Landlord will cause the other equipment on the roof of the
Building not to interfere with the operation of Tenant’s Telecommunication
Equipment.  In the event that Tenant installs the Telecommunications Equipment,
then within thirty (30) days of Landlord’s invoice, which reimbursement
obligation will survive termination of this Lease, Tenant will reimburse
Landlord for fifty percent (50%) of the cost of: (A) removal of the
Telecommunications Equipment, and (B) restoration of the areas of the roof of
the Building affected by Tenant’s Telecommunication Equipment (ordinary wear and
tear excepted) upon removal of the Telecommunications Equipment after the end of
the Term.

 

42

--------------------------------------------------------------------------------


 

E.                                     Exclusivity.  Tenant, and its successor
and assigns, shall have the exclusive right in the Building to provide those
activities permitted by Law to be performed by a Financial Holding Company, as
defined in the Bank Holding Company Act of 1956 (12 U.S.C. § 1841, et seq.),
including without limitation, providing banking services, insurance services,
financial services, lending services, and the installation of any automated or
interactive teller machine (the “Bank Holding Exclusive”); provided, however,
the Bank Holding Exclusive shall not apply to any Affiliate of Tenant or to any
other occupant of the Premises.  During the Term (including any renewal or
extension thereof), Landlord shall not lease any space to or allow the occupancy
of any space, or allow any signage, in or on, the Building or Property in
violation of the Bank Holding Exclusive, including without limitation, leasing
or allowing the occupancy of any space, or allowing any signage, in or on, the
Building or Property to any company, individual, or other business which is
directly in competition with Tenant (other than any Affiliate of Tenant or any
other occupant of the Premises), including for any banking services, insurance
services, financial services, or lending services use.

 

F.                                      Regulatory Approval.  The parties
acknowledge that this Lease is being executed prior to Tenant obtaining all
governmental and regulatory approvals necessary for Tenant to operate from the
Premises as a bank or financial institution (the “Regulatory Approvals”). 
Tenant agrees to apply for the Regulatory Approvals no later than November 1,
2018 [OPEN] and to use commercially reasonable diligent and good faith efforts
to obtain the Regulatory Approvals.  In the event that despite such efforts,
Tenant is not able to obtain all necessary Regulatory Approvals prior to
March 1, 2019 [OPEN] (the “Contingency Date”), Tenant may, at its sole option,
terminate this Lease by providing written notice to Landlord on or before ten
(10) Business Days after the Contingency Date (the “Regulatory Approval
Termination Right”), and thereafter neither party shall have any obligations
under this Lease.  Notwithstanding the foregoing or anything in this Lease to
the contrary, in the event that the Lease is not terminated due to Tenant’s
exercise of the Regulatory Approval Termination Right, and the Premises is not
open for business to the public by no later than one year from the date of
receipt by Tenant of the Regulatory Approvals (or such other period of time as
may be required by Laws for Tenant to open for business in the Premises after
receipt of the Regulatory Approvals), Tenant shall apply for an extension from
the applicable regulator to operate the Premises as a bank branch or, if such
application for extension is not available, make a new application for
Regulatory Approvals to operate the Premises as a bank branch (either, the
“Second Application”); provided that if such extension or approval is not
granted by applicable regulators within one-hundred (120) days from the Second
Application (the “Second Application Contingency Date”), and the sole reason
that the Premises is not open for business by no later than one (1) year from
the date of receipt by Tenant of the Regulatory Approvals is Landlord’s failure
to deliver the Premises in accordance with the Lease on the Scheduled Delivery
Date, then Tenant may, at its sole option, terminate this Lease by providing
written notice to Landlord on or before ten (10) Business Days after the Second
Application Contingency Date, and thereafter neither party shall have any
obligations under this Lease.  Further, notwithstanding the foregoing or
anything in this Lease to the contrary, in the event an extension to open the
Premises as a bank branch (a “Regulatory Extension”) is granted to Tenant by the
applicable regulator, and the Premises is not open for business on the last date
of such extension period provided by the applicable regulator, Tenant shall make
new application for approval to operate the Premises as a bank branch (the
“Extended Regulatory Application”), and if the necessary

 

43

--------------------------------------------------------------------------------


 

Regulatory Approvals are not obtained with one-hundred (120) days from the date
of the submission of the Extended Regulatory Application (the “Extended
Regulatory Contingency Date”), and the sole reason that the Premises is not open
for business by no later than one (1) year from the date of receipt by Tenant of
the Regulatory Approvals is Landlord’s failure to deliver the Premises in
accordance with the Lease on the Scheduled Delivery Date, then Tenant may, at
its sole option, terminate this Lease by providing by providing written notice
to Landlord on or before ten (10) Business Days after the Extended Regulatory
Contingency Date, and thereafter neither party shall have any obligations under
this Lease.  In the event that it becomes necessary or desirable to do so in
order to obtain or maintain any Regulatory Approvals, or to satisfy the
conditions of any Regulatory Approvals, Tenant and Landlord hereby agree to work
in good faith to open a temporary branch location at the same address as the
Premises.  If Tenant terminates this Lease pursuant to this Section 31.F.,
Tenant covenants and agrees that it will not, within five (5) years of the
effective date of such termination, open a branch bank in another location in
the University Park, Highland Park or Preston Center trade areas of Dallas,
Texas if space of substantially the same size as the Premises on the first floor
of the Building is available for lease on substantially the same terms as the
Lease; however, the foregoing Tenant covenant does not apply to a relocation of
Tenant’s existing Preston Center branch.

 

[Signatures Appear on the Following Page]

 

44

--------------------------------------------------------------------------------


 

Landlord and Tenant have executed this Lease as of the Effective Date.

 

 

LANDLORD:

 

 

 

SPC PARK PLAZA PARTNERS LLC,

 

a Texas limited liability company

 

 

 

By:

First American Exchange Company, LLC, a Delaware limited liability company, its
sole member and manager

 

 

 

 

 

By:

/s/ MARK A. BULLOCK

 

 

 

Mark A. Bullock,

 

 

 

Legal Counsel

 

 

 

 

 

AND

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

DIAMOND HILLCREST, LLC,

 

a Texas limited liability company

 

 

 

By:

/s/ GARY SHULTZ

 

 

Name:

Gary Shultz

 

 

Title:

Vice President

 

 

 

 

 

AND

 

 

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

HTH HILLCREST PROJECT LLC,

 

a Texas limited liability company

 

 

 

By:

/s/ COREY PRESTIDGE

 

 

Name:

Corey Prestidge

 

 

Title:

Vice President

 

 

 

as co-owners

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

TENANT:

 

 

 

PLAINSCAPITAL BANK,

 

a Texas chartered bank

 

 

 

By:

/s/ SCOTT J. LUEDKE

 

 

Name:

Scott J. Luedke

 

 

Title:

Executive Vice President

 

EXHIBITS AND SCHEDULES INTENTIONALLY OMITTED

 

Signature Page

 

--------------------------------------------------------------------------------